AMENDED AND RESTATED LOAN AGREEMENT

          THIS AMENDED AND RESTATED LOAN AGREEMENT is made this 7th day of
April, 2005, for delivery on April 12, 2005 by and between CEDAR-CAMP HILL, LLC,
a Delaware limited liability company (the “Borrower”) and CITIZENS BANK OF
PENNSYLVANIA, a Pennsylvania state chartered savings bank (the “Lender”).

Background

          Borrower owns certain real property consisting of approximately 44.32
acres of land in the aggregate, located at 32nd Street (a/k/a U.S. Route 11/15)
and Trindle Road partly in the Borough of Camp Hill, and partly in East
Pennsboro Township, Cumberland County, Pennsylvania as more fully described in
Exhibit A attached hereto and made a part hereof, and known as the Camp Hill
Shopping Center (the “Premises”). The Premises are improved with a shopping
center consisting of 86,338 square feet of in-line retail space, 7,802 square
feet of leasable corridor space, an existing Boscov’s store, an existing Giant
supermarket, and six pad sites (the “Improvements”). The Premises and
Improvements are sometimes collectively referred to herein as the “Project.”

          Pursuant to a Loan Agreement executed November 14, 2002 and delivered
November 15, 2002 (the “Prior Loan Agreement”), Lender made available to
Borrower a credit facility in the principal amount of Fourteen Million Dollars
($14,000,000) (the “Prior Loan”) in order to finance a portion of the cost of
acquisition of the Project and to reimburse Borrower for certain costs and
expenses incurred in connection with the acquisition of the Project and the
Prior Loan.

          Borrower has requested that Lender amend, modify and restate the terms
of the Prior Loan to continue to make available the credit facility in the
principal amount of Fourteen Million Dollars ($14,000,000) (the “Loan”) as
hereinafter set forth.

Agreement

          NOW THEREFORE, in consideration of the premises and of the mutual
covenants herein contained and intending to be legally bound hereby, Borrower
and Lender hereby amend and restate the Prior Loan Agreement in its entirety as
follows:

ARTICLE 1
DEFINITIONS; CONSTRUCTION

          1.1.      Certain Definitions. As used in this Agreement, the
following terms have the following meanings (terms defined in the singular to
have a correlative meaning when used in the plural), unless the context hereof
otherwise clearly requires:

          “Additional Security” has the meaning ascribed to such term in Section
2.4.

          “Adjusted Net Operating Income” means for any period of determination,
for any Individual Property, the Pro Rata share of (i) Individual Property Net
Operating Income less (ii) management fees (calculated as the greater of either
3% of total revenue or actual management expenses incurred), to the extent not
already deducted from Individual Property Net Operating Income, less (ii)
allowances for capital expenditures in the amount of $0.20 per annum per
rentable square foot of completed improvements.

          “Adjusted Net Operating Income of the Project” means for any period of
determination, for the Project, all of (i) Individual Property Net Operating
Income less (ii) management fees (calculated as the greater of either 3.5% of
total revenue or actual management expenses incurred), to the extent not already
deducted from Individual Property Net Operating Income, less (ii) allowances for
capital expenditures in the amount of $0.12 per annum per rentable square foot
of completed improvements.

          “Affiliate” of a Person (the “Specified Person”) shall mean (i) any
Person which directly or indirectly controls, or is controlled by, or is under
common control with, the Specified Person, (ii) any executive officer (or, in
the case of a Person which is not a corporation, any individual having analogous
powers) of the Specified Person, and (iii) in the case of a Specified Person who
is an individual, any lineal ancestor or lineal descendant of such Specified
Person. For purposes of the preceding sentence, “control” of a Person means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.

          “Agreement” means this Amended and Restated Loan Agreement as the same
may be amended, modified, restated or supplemented from time to time in
accordance with its terms.

          “Applicable Margin” means one hundred eighty five (185) basis points.

          “Approved Lease” has the meaning ascribed to such term in Section 7.8.

          “Assignee” has the meaning ascribed to such term in Section 11.9.

          “Assignment of Leases and Rents” has the meaning ascribed to such term
in Section 2.3.

          “Base Loan” has the meaning ascribed to such term in Section 9.3.

          “Book Value” means the value of such property or asset, as determined
in accordance with GAAP.

           “Borrower” has the meaning ascribed to such term in the Preamble to
this Agreement.

          “Business Day” means any day which is neither a Saturday or Sunday nor
a legal holiday on which commercial banks are authorized or required to be
closed in Philadelphia.

          “Calculation Date” means the Closing Date and the last day of each
calendar year commencing with December 31, 2005.

2

--------------------------------------------------------------------------------



Back to Contents

          “Calculation Period” means for each Calculation Date, the
just-completed year (inclusive of the applicable Calculation Date).

          “Capital Stock” means (i) with respect to any Person that is a
corporation, any and all shares, interests, participations or other equivalents
(however designated and whether or not voting) of corporate stock, including
without limitation, each class or series of common stock and preferred stock of
such Person and (ii) with respect to any Person that is not a corporation, any
and all investment units, partnership, membership or other equity interests of
such Person.

          “Closing Date” means the date of execution and delivery of this
Agreement as indicated on the first page hereof.

           “Code” means the Internal Revenue Code of 1986, as amended, and any
successor statute of similar import, and regulations thereunder, in each case as
in effect from time to time, and the Treasury regulations thereunder.

          “Consolidated CSC Entity” or “Consolidated CSC Entities” means, singly
and collectively, the Guarantors and any Wholly-Owned Subsidiary of either
Guarantor.

          “Construction Loan” means the $35,500,000 loan made to Borrower by
Lender and secured by a second mortgage lien on the Project.

          “Construction Loan Documents” means any document governing,
evidencing, securing or otherwise relating to the Construction Loan.

          “Debt” means, with respect to any Person, without duplication, (i) all
indebtedness of such Person for borrowed money, (ii) all indebtedness of such
Person for the deferred purchase price of property or services (other than
property and services purchased, and expense accruals and deferred compensation
items arising, in the ordinary course of business), (iii) all obligations of
such Person evidenced by notes, bonds, debentures or other similar instruments
(other than performance, surety and appeal bonds arising in the ordinary course
of business), (iv) all indebtedness of such Person created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (v) all obligations of such Person under leases which
have been, or should be, in accordance with generally accepted accounting
principles, recorded as capital leases, to the extent required to be so
recorded, (vi) all reimbursement, payment or similar obligations of such Person,
contingent or otherwise, under acceptance, letter of credit or similar
facilities (other than letters of credit in support of trade obligations or in
connection with workers’ compensation, unemployment insurance, old-age pensions
and other social security benefits in the ordinary course of business), (vii)
all Debt in the nature of that referred to in clauses (i) through (vi) above
which is guaranteed directly or indirectly by such Person, or in effect
guaranteed directly or indirectly by such Person through an agreement (A) to pay
or purchase such Debt or to advance or supply funds for the payment or purchase
of such Debt, (B) to purchase, sell or lease (as lessee or lessor) property, or
to purchase or sell services, primarily for the purpose of enabling the debtor
to make payment of such Debt or to assure the holder of such Debt against loss
in respect of such Debt, (C) to supply funds to or in any other manner invest in
the debtor (including any agreement to pay for property or services irrespective
of whether such property is received or such services are rendered) or (D)
otherwise to assure a creditor against loss in respect of such Debt, (viii) any
obligation, contingent or otherwise, of such Person guarantying or having the
economic effect of guarantying any indebtedness or other obligation of any
Person, either directly or indirectly, of the nature described in clauses (i)
through (vi), and (ix) all Debt referred to in clauses (i) through (vi) above
secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Lien, security interest or other
charge or encumbrance upon or in property (including, without limitation,
accounts and contract rights) owned by such Person, even though such Person has
not assumed or become liable for the payment of such Debt. For the purposes of
the calculation of the financial covenants set forth in Section 7.2, Debt of any
entity in which a Person owns an ownership interest shall be calculated on a Pro
Rata basis, unless such Person has delivered a guaranty or other indemnity in
connection with such Debt creating a greater proportionate liability, in which
event, such greater liability shall apply.

3

--------------------------------------------------------------------------------



Back to Contents

          “Debt Service Coverage Ratio” has the meaning ascribed to such term in
Section 7.3.

          “Default” means any event or condition which with notice, passage of
time or both, would constitute an Event of Default.

          “Default Rate” means, with respect to the principal amount of the Loan
or any other amounts payable under any other Loan Document, an annual rate equal
to the sum of (i) four percent (4%) per annum plus the interest rate per annum
otherwise in effect with respect to such amounts.

          “Development Assets” shall mean Individual Properties as to which
construction of the associated or contemplated improvements has commenced
(either new construction or substantial renovation) but has not yet been
completed such that a certificate of occupancy (or the local equivalent) for a
substantial portion of the intended improvements has not yet been issued or, for
any completed project, until the earlier to occur of (a) such Individual
Property becoming a Stabilized Asset, or (b) one hundred eighty (180) days after
completion.

          “Dollar”, “Dollars” and the symbol “$” means lawful money of the
United States of America.

          “EDU’s” has the meaning ascribed to such term in Section 5.2.

          “Eligible Institution” means (i) Lender; (ii) an Affiliate of Lender:
(iii) a commercial bank organized under the laws of the United States, or any
State thereof, and having a combined capital and surplus of at least
$1,000,000,000.00; (iv) a savings and loan association or savings bank organized
under the laws of the United States, or any State thereof, and having a combined
capital and surplus of at least $1,000,000,000.00; (v) a commercial bank
organized under the laws of any other country that is a member of the
Organization for Economic Cooperation and Development or has concluded special
lending arrangements with the International Monetary Fund associated with its
General Arrangements to Borrow or under the laws of a political subdivision of
any such country, and having a combined capital and surplus of at least
$1,000,000,000.00, so long as such bank is acting through a branch or agency
located in the United States; and (vi) a finance company, insurance company or
other financial institution or fund (whether a corporation, partnership, trust
or other entity) that is engaged in making, purchasing or otherwise investing in
commercial loans in the ordinary course of its business and having a combined
capital and surplus or total assets of at least $500,000,000.00;
provided,however, that neither the Borrower nor any Affiliate of Borrower shall
qualify as an Eligible Institution under this definition.

4

--------------------------------------------------------------------------------



Back to Contents

          “Environmental Agreement” has the meaning ascribed to such term in
Section 2.3.

          “Equity” has the meaning ascribed to such term in Section 9.8.

          “Event of Default” means any of the Events of Default described in
Section 10.1 of this Agreement or any Event of Default described in the
applicable provisions of any other Loan Document.

          “Existing Leases” has the meaning ascribed to such term in Section
5.2.

          “Existing Manager” means Cedar Shopping Centers Partnership, L.P. as
successor by merger to Brentway Management, LLC.

          “Financing Statements” has the meaning ascribed to such term in
Section 2.3.

          “FIRREA” means the Financial Institution’s Reform, Recovery and
Enforcement Act of 1989, as amended, and any successor statute of similar
import, and regulations thereunder, in each case as in effect from time to time.

          “Force Majeure” means any matter beyond the reasonable control of
Borrower which causes a delay in the performance by Borrower of any of the
terms, covenants, and conditions of this Agreement, which matters shall include,
but not be limited to, labor disputes, governmental regulations or controls,
fire or other casualty, inability to obtain any material or services and acts of
God.

          “GAAP” has the meaning ascribed to such term in Section 1.3.

          “General Collateral Assignment” has the meaning ascribed to such term
in Section 2.3.

          “General Partner” has the meaning ascribed to such term in Section
5.1(b).

          “Governmental Approvals” has the meaning ascribed to such term in
Section 5.2.

5

--------------------------------------------------------------------------------



Back to Contents

          “Governmental Authority” means any government or political subdivision
or any agency, authority, bureau, central bank, commission, department or
instrumentality of either, or any court, tribunal, grand jury or arbitrator, in
each case whether foreign or domestic.

          “Ground Leases” mean, from time to time, any ground lease relative to
an Individual Property.

          “Guarantor” means each of Cedar Shopping Centers, Inc., a Maryland
corporation and Cedar Shopping Centers Partnership, L.P., a Delaware limited
partnership and “Guarantors” is a collective reference to all such Persons,
jointly and severally.

          “Improvements” has the meaning ascribed to such term in the Background
of this Agreement.

          “Indemnitees” has the meaning ascribed to such term in Section 11.11.

          “Individual Property” and “Individual Properties” mean, from time to
time, all real estate property owned or ground leased by any Consolidated CSC
Entity or Unconsolidated CSC Entity, together with all improvements, fixtures,
equipment, and personality relating to such property.

          “Individual Property Lease” means any lease relative to all or any
portion of an Individual Property.

          “Individual Property Net Operating Income” means for any period of
determination, (i) net operating income generated by an Individual Property for
such period (i.e. gross operating income, inclusive of any rent loss insurance,
less expenses (exclusive of debt service, capital expenditures, vacancy
allowances, depreciation and amortization)), determined in accordance with GAAP,
as generated by, through or under Individual Property Leases, and (ii) all other
income arising from direct operations of or licenses or operating agreements for
any part of the Individual Property determined on a GAAP basis. For purposes
hereof, all rental income shall be adjusted for straight line rents. Borrower
shall provide Lender with all information and materials required by Lender
necessary for the determination of Individual Property Net Operating Income. If
any Individual Property Leases are scheduled to expire during such period of
determination, no rents or other amounts payable under such Individual Property
Leases with respect to any portion of such period occurring after such scheduled
expiration date shall be included in the determination of Individual Property
Net Operating Income. If any Individual Property Leases are scheduled to
commence (and rent and occupancy pursuant thereto are also scheduled to
commence) during such period of determination, the rents and other amounts
payable under such Individual Property Leases with respect to any period
occurring after the scheduled commencement date shall be included in the
determination of Individual Property Net Operating Income for such period.

          “Interest Period” means initially, the period commencing as of the
date of this Agreement (the “Start Date”) and ending on the numerically
corresponding date one month later, and thereafter each one month period ending
on the day of such month that numerically corresponds to the Start Date. If an
Interest Period is to end in a month for which there is no day which numerically
corresponds to the Start Date, the Interest Period will end on the last day of
such month.

6

--------------------------------------------------------------------------------



Back to Contents

          “Interest Payment Date” the date of each month which numerically
corresponds to the Start Date. If a month does not contain a day that
numerically corresponds to the Start Date, the Interest Payment Day shall be
last day of such month.

          “Land Assets” shall mean Individual Properties constituting raw or
undeveloped land as to which construction of contemplated improvements has not
commenced or which does not generate rental revenues under a Ground Lease.

          “Law” means any law (including common law), constitution, statute,
treaty, regulation, rule, ordinance, order, guideline, injunction, writ, decree
or award of, or any permit. approval or license granted by, any Governmental
Authority, including without limitation those relating to tax, zoning,
subdivision, building, safety, fire protection, accessibility to, usability by
or discrimination against disabled individuals or environmental matters.

          “Leasable Space” means leasable floor space in Improvements owned by
Borrower.

          “Lender” has the meaning ascribed to such term in the preamble of this
Agreement.

          “Leverage Ratio” means the quotient (expressed as a percentage)
resulting from dividing (i) the aggregate of all Debt of the Consolidated CSC
Entities and the Unconsolidated CSC Entities by (ii) the Total Asset Value.

          “LIBOR Rate” means relative to any Interest Period, the offered rate
for delivery in two London Banking Days (as defined below) of deposits of U.S.
Dollars which the British Bankers’ Association fixes as its LIBOR rate as of
11:00 a.m. London time on the day on which the Interest Period commences, and
for a period approximately equal to such Interest Period. If the first day of
any Interest Period is not a day which is both a (i) Business Day, and (ii) a
day on which US dollar deposits are transacted in the London interbank market (a
“London Banking Day”), the LIBOR Rate shall be determined in reference to the
next preceding day which is both a Business Day and a London Banking Day. If for
any reason the LIBOR Rate is unavailable and/or the Bank is unable to determine
the LIBOR Rate for any Interest Period, the LIBOR Rate shall be deemed to be
equal to the Bank’s Prime rate.

          “Lien” shall mean any mortgage, deed of trust, lien, pledge,
hypothecation, assignment, security interest, or any other encumbrance, charge
or transfer, including, without limitation, any conditional sale or other title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and mechanic’s, materialmen’s and other similar
liens and encumbrances.

          “Loan” has the meaning ascribed to such term in the Background of this
Agreement.

7

--------------------------------------------------------------------------------



Back to Contents

          “Loan Documents” has the meaning ascribed to such term in Section 2.3.

          “Loan Fee” has the meaning ascribed to such term in Section 7.20.

          “Major Lease” shall mean any Approved Lease of 20,000 or more square
feet of Leasable Space.

          “Management Agreement” means the contract dated ______________ between
Borrower and Existing Manager relating to management of the Improvements in the
Project, as it may be amended in compliance with the Loan Documents. If Borrower
enters into a management agreement with respect to the Future Components, such
term shall include such management agreement, as it may be amended in compliance
with the Loan Documents.

          “Maturity Date” has the meaning ascribed to such term in Section 4.1.

          “Minor Lease” shall mean any Approved Lease of less than 10,000 square
feet of Leasable Space.

          “Monetary Default” means a Default consisting of the failure to pay
when due (time being of the essence) principal or interest on the Loan.

          “Mortgage” has the meaning ascribed to such termin Section 2.3.

          “Municipal Authority” has the meaning ascribed to such term in Section
9.5.

          “Municipal Improvement Agreement” has the meaning ascribed to such
term in Section 9.5.

          “Municipal Letter of Credit” has the meaning ascribed to such term in
Section 9.5.

          “Municipal Site Improvements” has the meaning ascribed to such term in
Section 9.5.

          “Note” means the Amended and Restated Promissory Note of Borrower
evidencing the Loan, together with any allonges thereto, from time to time; and
any promissory note issued in substitution therefor pursuant to the terms
hereof, together with all extensions, renewals, refinancings or refundings
thereof in whole or part, in each case as the same may be amended, modified,
restated or supplemented from time to time.

          “Obligations” shall mean all indebtedness, obligations and liabilities
of Borrower to Lender from time to time arising under or in connection with or
related to or evidenced by or secured by this Agreement or any other Loan
Document, and all extensions, renewals or refinancings thereof, whether such
indebtedness, obligations or liabilities are direct or indirect, otherwise
secured or unsecured, joint or several, absolute or contingent, due or to become
due, whether for payment or performance, now existing or hereafter arising.
Without limitation of the foregoing, such indebtedness, obligations and
liabilities include the principal amount of the Advance (whether or not the
Advance was made in compliance with the terms and conditions of this Agreement
or in excess of the obligation of Lender to lend), interest, fees, indemnities
or expenses under or in connection with this Agreement or any other Loan
Document, and all extensions, renewals and refinancings thereof. Obligations
shall remain Obligations notwithstanding any assignment or transfer or any
subsequent assignment or transfer of any of the Obligations or any interest
therein.

8

--------------------------------------------------------------------------------



Back to Contents

          “Occupancy Ratio” means the ratio (as determined by Bank of America
under that certain Loan Agreement dated January 30, 2004, as amended, between
Bank of America, as Administrative Agent, and Cedar Shopping Centers
Partnership, L.P., as Borrower, as amended, or if such Loan Agreement be
terminated or such determination be not made, as reasonably and consistently
determined by management of Guarantors and certified to Lender) of the rentable
square footage of an Individual Property as to which tenants are in physical
occupancy and paying rent, to the total rentable square footage thereof.

          “Person” means an individual, corporation, partnership, trust,
unincorporated association, limited liability company, joint venture,
joint-stock company, Governmental Authority or any other entity.

          “Premises” has the meaning ascribed to such term in the Background of
this Agreement.

          “Prime Rate” means the rate publicly announced by Lender from time to
time as its prime rate. The Prime Rate is determined from time to time by Lender
as a means of pricing some loans to its borrowers. The Prime Rate is not tied to
any external rate of interest or index, and does not necessarily reflect the
lowest rate of interest actually charged by Lender to any particular class or
category of customers. If and when the Prime Rate changes, the rate of interest
with respect to any amounts hereunder to which the Prime Rate applies will
change automatically without notice to Borrower, effective on the date of any
such change.

          “Prior Loan” has the meaning ascribed to such term in the Background
of this Agreement.

          “Prior Loan Agreement” has the meaning ascribed to such term in the
Background of this Agreement.

          “Project” has the meaning ascribed to such term in the Background of
this Agreement.

          “Pro Rata” means a calculation based on the percentage of the Capital
Stock of or other equity interest in any Person owned, directly or indirectly,
by either Guarantor.

          “Reference Banks” means four major banks in the London interbank
market.

           “Stabilized Asset” shall mean an Individual Property which has an
Occupancy Ratio of equal to or greater than eighty percent (80%).

9

--------------------------------------------------------------------------------



Back to Contents

          “Sole Member” has the meaning ascribed to such term in Section 5.1(a).

          “Surety Agreement” has the meaning ascribed to such term in Section
2.3.

          “Taxes” means any present or future income, excise, stamp or franchise
taxes and other taxes, fees, duties, withholdings or other charges of any nature
whatsoever imposed by any federal, state, local or foreign taxing authority.

          “Total Asset Value” means the aggregate of:

          (a)      for all Individual Properties (which are not Individual
Properties acquired within the prior 90 days from the Calculation Date,
Development Assets, or Land Assets), the Pro Rata share of the Calculation
Period’s aggregate Adjusted Net Operating Income for all such Individual
Properties, annualized, capitalized at a rate of 9.00%, plus

          (b)      for Land Assets, and for all Individual Properties which were
acquired within the prior 90 days from the Calculation Date, the Pro Rata share
of the undepreciated Book Value as of the Calculation Date; plus

          (c)      for Development Assets, at the Borrower’s option, either the
Pro Rata share of the undepreciated Book Value as of the Calculation Date or the
Pro Rata share of the Calculation Period’s aggregate Adjusted Net Operating
Income for such Development Asset, annualized, capitalized at a rate of 9.00%;
plus

          (d)      for all unencumbered cash and cash equivalent investments,
restricted cash held by a qualified intermediary, and escrows owned by the
Guarantors, the Pro Rata share of the Book Value as of the Calculation Date of
such assets; plus

          (e)      deposits corresponding to outstanding Letters of Credit.

          The Pro Rata Share of Development Assets completed within the prior 90
days from a Calculation Date will be valued as set forth in (c) above for a
maximum of one hundred eighty (180) days from completion (and continuing until
end of such Calculation Period) and based on Adjusted Net Operating Income under
subsection (a) above thereafter.

          “Unconsolidated CSC Entity” or “Unconsolidated CSC Entities” means
each Person as to which either Guarantor owns, directly or indirectly, and
Capital Stock, but which is not a Wholly-Owned Subsidiary of either Guarantor.

          “Wholly-Owned Subsidiary” shall mean, with respect to any Person,
another Person of which one hundred percent (100%) of the Capital Stock is
owned, directly or indirectly, by such Person.

          1.2.      Construction. In this Agreement and each other Loan
Document, unless the context otherwise clearly requires,

10

--------------------------------------------------------------------------------



Back to Contents

               (a)     references to the plural include the singular, the
singular the plural and the part the whole;

               (b)     “or” has the inclusive meaning represented by the phrase
“and/or;”

                (c)     the terms “property” and “assets” each include all
properties and assets of any kind or nature, tangible or intangible, real,
personal or mixed, now existing or hereafter acquired;

               (d)     the words “hereof,” “herein” and “hereunder” (and similar
terms) in this Agreement or any other Loan Document refer to this Agreement or
such other Loan Document, as the case may be, as a whole and not to any
particular provision of this Agreement or such other Loan Document;

               (e)     the words “includes” and “including” (and similar terms)
in this Agreement or any other Loan Document mean “includes, without limitation”
and “including, without limitation,” respectively whether or not stated; and

               (f)     references to “determination” (and similar terms) by
Lender include good faith estimates by Lender (in the case of quantitative
determinations) and good faith beliefs by Lender (in the case of qualitative
determinations).

No doctrine of construction of ambiguities in agreements or instruments against
the interests of the party controlling the drafting thereof shall apply to this
Agreement or any other Loan Document. The section and other headings contained
in this Agreement and in each other Loan Document, and any tables of contents
contained herein or therein, are for reference purposes only and shall not
affect the construction or interpretation of this Agreement or such other Loan
Document in any respect.

          1.3.      Accounting Principles. As used herein, “GAAP” shall mean
generally accepted accounting principles (other than as set forth herein as to
consolidation) in the United States, applied on a consistent basis. When the
word “consolidated” is used in this Agreement, it shall be used in a manner
consistent with generally accepted accounting principles in the United States

.                (a)     Except as otherwise provided in this Agreement
(including Section 7.2), all computations and determinations as to accounting or
financial matters shall be made, and all financial statements to be delivered
pursuant to this Agreement shall be prepared, on a compilation basis in
accordance with GAAP and all accounting or financial terms shall have the
meanings ascribed to such terms by GAAP; provided that if because of a change in
GAAP after the Closing Date Borrower would be required to alter a previously
utilized accounting principle, method or policy in order to remain in compliance
with GAAP, such determination shall continue to be made in accordance with
Borrower’s previous accounting principles, methods and policies unless otherwise
agreed by Lender.

11

--------------------------------------------------------------------------------



Back to Contents

ARTICLE 2
THE LOAN

          2.1.      Commitment to Lend; Purpose; Amount. Subject to the terms,
provisions and conditions contained in this Agreement, Lender agrees to make the
Loan to Borrower.

          2.2.      Promissory Note. Borrower’s obligation to repay the Loan
with interest in accordance with the terms of this Agreement shall be evidenced
by the Note payable to the order of Lender.

          2.3.      Loan Documents. As security for the Note and the performance
by Borrower of its obligations hereunder and thereunder, the following documents
are being executed and delivered to Lender simultaneously herewith:

               (a)     An Amended and Restated Open-end Mortgage and Security
Agreement dated this date (as amended, modified or supplemented from time to
time, the “Mortgage”) executed by Borrower in favor of Lender, encumbering the
Premises, the improvements now or hereafter erected thereon, including the
Improvements, and all building materials, equipment, furniture and fixtures
necessary or incidental to the operation, use, and maintenance thereof, and all
renewals and replacements thereof or additions thereto, all as more specifically
described in the Mortgage;

               (b)     An Amended and Restated Assignment of Leases and Rents
dated this date (as amended, modified or supplemented from time to time, the
“Assignment of Leases and Rents”) executed by Borrower in favor of Lender,
assigning to Lender all of Borrower’s right, title and interest in and to all
existing and future leases, rents and agreements of sale affecting all or any
part of the Project including Approved Leases;

               (c)     An Amended and Restated General Collateral Assignment and
Security Agreement dated this date (as amended, modified or supplemented from
time to time, the “General Collateral Assignment”) executed by Borrower in favor
of Lender, pursuant to which Borrower assigns to Lender all of Borrower’s right,
title and interest in and to all contracts, and agreements (including, without
limitation, all development agreements, construction contracts, architect’s
agreements and management agreements), licenses, permits, approvals, guarantees,
and similar items with respect to the ownership, construction and operation of
the Project;

               (d)     An Amended and Restated Environmental Indemnity Agreement
dated this date (as amended, modified or supplemented from time to time, the
“Environmental Agreement”) executed by Borrower in favor of Lender, pursuant to
which Borrower provides certain assurances and indemnities to Lender with
respect to environmental matters;

               (e)     Financing Statements (as amended, modified or
supplemented from time to time, the “Financing Statements”) executed by Borrower
in favor of Lender, pursuant to which the personal property security interests
granted to Lender in the Loan Documents are to be perfected;

12

--------------------------------------------------------------------------------



Back to Contents



               (f)     An Amended and Restated Guaranty and Suretyship Agreement
dated this date (as amended, modified or supplemented from time to time, the
“Surety Agreement”) executed by Guarantors in favor of Lender, pursuant to which
Guarantors jointly and severally guarantee and become sureties to Lender for the
payment and performance of certain of Borrower’s obligations under this
Agreement and under the other Loan Documents in accordance with the terms and
conditions set forth therein;

               (g)     A Borrower’s Certificate dated this date (as amended,
modified or supplemented from time to time, the “Borrower’s Certificate”)
executed by Borrower, certifying copies of certain contracts and agreements.

Borrower shall execute and deliver such additional documents and instruments as
Lender shall reasonably require in order to perfect Lender’s lien on or security
interest in the foregoing property. This Agreement, the Note, the Mortgage, the
Assignment of Leases and Rents, the General Collateral Assignment, the
Environmental Agreement, the Financing Statements, the Surety Agreement and the
Borrower’s Certificate, and all other agreements and instruments evidencing or
securing the Loan, in each case as the same may be amended, modified or
supplemented from time to time hereafter, are hereinafter collectively referred
to as the “Loan Documents”. All of the Loan Documents shall be in form and
substance satisfactory to Lender, and all necessary filing and recording fees
with respect thereto shall be paid by Borrower.

          2.4.      Additional Security. As additional security for the Note and
all of Borrower’s obligations thereunder and hereunder, Borrower hereby
irrevocably pledges and assigns to Lender and grants to Lender a first lien
security interest in all of its right, title and interest in and to (i) all Loan
funds held by Lender, whether or not disbursed, (ii) all funds deposited by
Borrower with Lender or its designee under this Agreement or otherwise, (iii)
all other bank accounts of Borrower and all reserves, deferred payments,
deposits, refunds, cost savings and payments of any kind relating to the Project
(collectively, the “Additional Security”).

               (a)     Borrower shall execute and deliver such additional
documents and instruments as Lender reasonably shall require in order to perfect
Lender’s lien on or security interest in any of the Additional Security,
including a photocopy or reproduction of this Agreement (which shall be deemed
to be a security agreement under the Uniform Commercial Code) or any Financing
Statement. Borrower authorizes Lender or its designee to take any action and
execute any instrument which Lender may reasonably deem necessary and
appropriate to accomplish the purposes of the foregoing sentence.

ARTICLE 3
INTEREST RATE PROVISIONS

          3.1.      Interest Rates.

               (a)     Interest Rate. Subject to the provisions of subsection
(b) hereof, interest on the outstanding principal amount of the Loan shall
accrue during the Interest Period applicable thereto at a rate equal to the sum
of the LIBOR Rate for such Interest Period plus the Applicable Margin thereto
and be payable on each Interest Payment Date.

13

--------------------------------------------------------------------------------



Back to Contents



               (b)     Default Rate. The principal balance outstanding under the
Loan and any other amounts payable under any of the Loan Documents from time to
time shall bear interest at the Default Rate (i) following the occurrence and
during the continuance of an Event of Default (regardless of whether payment of
the Loan has been accelerated) and (ii) unless the term of the Loan is extended
pursuant to written agreement between Borrower and Lender, between the Maturity
Date and the date on which the Loan is paid in full.

               (c)     Usurious Rate. All agreements between Borrower and Lender
are hereby expressly limited so that in no contingency or event whatsoever,
whether by reason of acceleration of maturity of the Loan or otherwise shall the
amount paid or agreed to be paid to Lender for the use or the forbearance of the
indebtedness evidenced hereby exceed the maximum permissible under applicable
law. As used herein, the term “applicable law” shall mean the law in effect as
of the Closing Date; provided, however, that in the event there is a change in
the law which results in a higher permissible rate of interest, then the Loan
Documents shall be governed by such new law as of its effective date. In this
regard, it is expressly agreed that it is the intent of Borrower and Lender in
the execution, delivery and acceptance of the Loan Documents to contract in
strict compliance with the applicable laws from time to time in effect. If,
under or from any circumstances whatsoever, fulfillment of any provision hereof
or of any of the Loan Documents at the time of performance of such provision
shall be due, shall involve transcending the limit of such validity prescribed
by applicable law, then the obligation to be fulfilled shall automatically be
reduced to the limits of such validity, and if under or from circumstances
whatsoever Lender should ever receive as interest an amount which would exceed
the highest lawful rate, such amount which would be excessive interest shall be
applied to the reduction of the principal balance evidenced hereby and not to
the payment of interest. This provision shall control every other provision of
all agreements between Borrower and Lender.

          3.2.      Computation of Interest. Interest shall be computed on the
basis of a year of three hundred sixty (360) days and paid for the actual number
of days elapsed. Interest for any period shall be calculated from and including
the first day thereof to but excluding the last day thereof.

          3.3.      Taxes. All payments by Borrower of principal of, and
interest on, the Loan and all other amounts payable under this Agreement shall
be made free and clear of and without deduction for any Taxes (other than
franchise taxes and taxes imposed on or measured by Lender’s net income or
receipts). In the event that any withholding or deduction from any payment to be
made by Borrower hereunder is required in respect of any such Taxes pursuant to
any applicable law, rule or regulation, then Borrower will

                    (i)     pay directly to the relevant authority the full
amount required to be so withheld or deducted,

                    (ii)     promptly forward to Lender an official receipt or
other documentation satisfactory to Lender evidencing such payment to such
authority, and

14

--------------------------------------------------------------------------------



Back to Contents



                    (iii)     pay to Lender such additional amount or amounts as
may be necessary to ensure that the net amount actually received by Lender will
equal the full amount Lender would have received had no such withholding or
deduction been required.

               (b)     If any such Taxes are directly asserted against Lender
with respect to any payment received by Lender under this Agreement, Lender may
pay such Taxes and Borrower will promptly pay such additional amount (including
any penalties, interest or expenses, unless the same result from Lender’s
failure to pay any such tax when due if Lender received the tax bill at least
fifteen (15) days before its due date) as is necessary in order that the net
amount received by Lender after the payment of such Taxes (including any such
Taxes on such additional amount) shall equal the amount Lender would have
received had such Taxes not been asserted.

               (c)     If Borrower fails to pay any such Taxes when due to the
appropriate taxing authority or fails to remit to Lender the required receipts
or other required documentary evidence, Borrower shall indemnify Lender for any
incremental amount of such Taxes, interest or penalties that may become payable
by Lender as a result of any such failure.

ARTICLE 4
LOAN PAYMENT PROVISIONS; MATURITY DATE

          4.1.      Interest and Principal Payments; Maturity Date.

               (a)     Interest on the unpaid principal balance of the Loan
outstanding from time to time at the applicable rate determined pursuant to
Article 3 shall be payable on each applicable Interest Payment Date beginning
with the first Interest Payment Date following the Closing Date.

               (b)     The unpaid principal balance of the Loan then outstanding
together with all accrued and unpaid interest shall become due and payable on
the date which is thirty-six (36) months after the Closing Date (“Maturity
Date”).

          4.2.      Prepayments. Borrower shall have the right to prepay all or
any portion of the unpaid principal balance of the Loan, provided (i) Borrower
shall give Lender notice of any prepayment of the Loan not less than fifteen
(15) days before the date of such prepayment and (ii) Borrower shall
concurrently prepay a ratable portion of the Construction Loan. Notice of
prepayment shall specify the amount of the prepayment, the date such prepayment
is to be made and shall include a copy of the agreement of sale or commitment
letter for refinancing precipitating such prepayment (if any).

          4.3.      Application of Payments. Any payment, whether voluntary or
involuntary, shall be applied first to the payment of all fees, expenses and
other amounts which may be payable to Lender under the Loan Documents up to the
date of such payment (excluding principal and interest), then to accrued and
unpaid interest under the Loan up to the date of such payment, and then to the
outstanding principal balance of the Loan and the acceptance of any such
prepayment when there is an Event of Default in existence under any of the Loan
Documents shall not constitute a waiver, release or accord and satisfaction
thereof or of any rights with respect thereto by Lender.

15

--------------------------------------------------------------------------------



Back to Contents

          4.4.      Late Payment Charge. There shall be a late payment charge
computed at the rate of five cents ($.05) for each dollar (or part thereof) of
any principal or interest amount not paid within ten (10) days after its due
date.

          4.5.      Payments by Borrower in General. Time, Place and Manner. All
payments due to Lender under the Loan Documents shall be made to Lender at the
office designated for Lender in Section 11.1 or to such other Person or at such
other address as Lender may designate by prior written notice to Borrower.
Except as otherwise set forth in this Agreement, a payment shall not be deemed
to have been made on any day unless such payment has been received by the
required Person, at the required place of payment, in Dollars in funds
immediately available to such Person, no later than 1:00 p.m. (Philadelphia,
Pennsylvania time) on such day.

               (a)     No Reductions. All payments due to Lender under this
Agreement and the other Loan Documents, shall be made by Borrower without any
reduction or deduction whatsoever, including any reduction or deduction for any
charge, set-off, hold back, recoupment or counterclaim (whether sounding in
tort, contract or otherwise).

               (b)     Authorization to Charge Accounts. During the term of the
Loan, all payments due to Lender under this Agreement and the other Loan
Documents (including monthly installments on account of principal and interest)
shall be made by direct debit from an account designated and maintained by
Borrower with Lender, and Borrower shall execute Lender’s standard forms to
authorize such direct debit; provided, however, that such authorization shall
not relieve Borrower from any of its obligations under this Agreement or any
other Loan Document. Borrower hereby authorizes Lender to charge any amounts due
under this Agreement against any or all of the demand deposit or other accounts
of Borrower with Lender (whether maintained at a branch or office located within
or outside of the United States).



ARTICLE 5
REPRESENTATIONS AND WARRANTIES

          5.1.      Relating to Borrower and its Affiliates. Borrower represents
and warrants to Lender that:

               (a)     Borrower is a single purpose limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Delaware, has the power and authority to own and operate the Project,
and is qualified to transact business in, and is validly subsisting under the
laws of the Commonwealth of Pennsylvania. The sole member of Borrower is Cedar
Shopping Centers Partnership, L.P., a Delaware limited partnership (“Sole
Member”). True and correct copies of the limited liability company agreement and
Certificate of Formation, together with any and all amendments thereto for
Borrower, have been furnished to Lender and the same are in full force and
effect as of the Closing Date. None of the ownership interests of Borrower has
been offered, issued, distributed or sold in violation of any state or federal
securities laws.

16

--------------------------------------------------------------------------------



Back to Contents



               (b)     Sole Member is a limited partnership duly formed, validly
subsisting and in good standing under the laws of the State of Delaware. The
sole general partner of Sole Member is Cedar Shopping Centers, Inc., a Maryland
corporation (“General Partner”). True and correct copies of Sole Member’s
Partnership Agreement and Certificate of Limited Partnership, together with any
and all amendments thereto, have been furnished to Lender and the same are in
full force and effect as of the date of this Agreement. None of the ownership
interests of Sole Member has been offered, issued, distributed or sold in
violation of any state or federal securities laws.

               (c)     General Partner is a corporation duly organized, validly
existing and in good standing under the laws of the State of Maryland. General
Partner owns 98% of the ownership interests in Sole Member. True and correct
copies of General Partner’s Certificate of Incorporation and Bylaws, together
with any and all amendments thereto, have been furnished to Lender and the same
are in full force and effect as of the Closing Date. None of the shares of stock
or other ownership interests of General Partner has been offered, issued,
distributed or sold in violation of any state or federal securities laws.

               (d)     Existing Manager is Sole Member.

               (e)     Borrower has all requisite power and authority to own and
operate the Project and to carry on its business as now conducted and as
presently planned to be conducted. Without limiting the generality of the
foregoing, Borrower: (i) has the power to engage in all the transactions
contemplated by this Agreement, and (ii) has full power, authority and legal
right to execute and deliver, and to comply with the provisions of this
Agreement and the other Loan Documents to be executed by Borrower and all other
documents relating hereto or thereto, which documents constitute the legally
binding obligations of Borrower, enforceable against Borrower in accordance with
their respective terms except as the enforceability thereof may be limited by
bankruptcy, insolvency or other similar Laws of general application affecting
the enforcement of creditor’s rights.

               (f)     There is no suit, action, proceeding or investigation
pending or to the knowledge of Borrower threatened against or affecting Borrower
or the Project. There is no suit, action, proceeding or investigation pending or
to the knowledge of Borrower threatened against Borrower or either Guarantor
which, if adversely resolved, would: (i) adversely affect the Project, (ii)
adversely affect the ability of Borrower or either Guarantor to perform its
obligations under the Loan Documents or the ability of either Guarantor to
perform any of his obligations under the Surety Agreement, as applicable, or
(iii) adversely affect the business, operations, condition (financial or
otherwise) or prospects of Borrower or either Guarantor.

               (g)     No consent, approval or other authorization of or by any
court, administrative agency or other governmental authority is required in
connection with the execution or delivery by Borrower of this Agreement or any
other Loan Document or compliance with the provisions hereof or thereof.

17

--------------------------------------------------------------------------------



Back to Contents



               (h)     Neither the execution nor delivery of this Agreement or
any other Loan Document will conflict with or result in a breach of any
applicable Law of any court, administrative agency or other Governmental
Authority, or of any agreement or other instrument to which Borrower is a party
or by which it is bound, or constitute a default under any thereof, or except as
expressly contemplated herein, result in the creation or imposition of any lien,
charge or encumbrance upon any property of Borrower.

               (i)     The consolidated financial statements of Guarantors,
copies of which have been furnished to Lender, fairly and accurately reflect the
financial condition of each such Guarantor as of the dates thereof, and there
has been no material adverse change in the financial condition of either such
Guarantor since such dates.

               (j)     Any and all federal, state and local income tax returns
required to have been filed by each Guarantor have been filed, or extensions for
the filing thereof have been filed, and all taxes reflected upon any such tax
returns, all past due taxes, interest and penalties and all estimated payments
required to be paid to date have been paid.

               (k)     Neither Borrower nor either Guarantor has applied for or
consented to the appointment of a receiver, trustee or liquidator of itself or
any of its property, admitted in writing its inability to pay debts as they
mature, made a general assignment for the benefit of creditors, been adjudicated
a bankrupt or insolvent or filed a voluntary petition in bankruptcy, or a
petition or an answer seeking reorganization or an arrangement with creditors or
to take advantage of any bankruptcy, reorganization, insolvency, readjustment of
debt, dissolution or liquidation law or statute, or an answer admitting the
material allegations of a petition filed against it in any proceeding under any
such law, and no action has been taken by it for the purpose of effecting any of
the foregoing. No order, judgment or decree has been entered by any court of
competent jurisdiction approving a petition seeking reorganization of the
Borrower or either Guarantor of all or a substantial part of the assets of the
Borrower or either Guarantor, or appointing a receiver, sequestrator, trustee or
liquidator of it or any of its property.

               (l)     Borrower has not entered into the Loan with the intent to
hinder, delay, or defraud any creditor, and Borrower has received reasonably
equivalent value in exchange for its obligations under the Loan Documents.
Giving effect to the transactions contemplated by the Loan Documents, the fair
saleable value of Borrower’s assets exceeds and, immediately following the
execution and delivery of the Loan Documents, will exceed Borrower’s total
liabilities, including subordinated, unliquidated, disputed or contingent
liabilities. Borrower’s assets do not and, immediately following the execution
and delivery of the Loan Documents, will not constitute unreasonably small
capital to carry out its business as conducted or as proposed to be conducted.
Borrower does not intend to, and does not believe that it will, incur debts and
liabilities (including contingent liabilities and other commitments) beyond its
ability to pay such debts as they mature (taking into account the timing and
amounts to be payable on or in respect of obligations of Borrower).

               (m)     Borrower is not a “foreign person” within the meaning of
Section 1445(f)(3) of the Internal Revenue Code.

               (n)     No Default or Event of Default has occurred or exists
under this Agreement or any other Loan Document or under the Construction Loan
Documents.



18

--------------------------------------------------------------------------------



Back to Contents

           5.2.      Relating to the Project. Borrower represents and warrants
to Lender that:

               (a)     Borrower owns good and marketable fee simple title to the
Project, subject to no lien, charge or encumbrance except those related to the
Construction Loan and such as are listed as exceptions to title or exclusions
from coverage in the title insurance policy being issued to Lender concurrently
with the execution of the Mortgage and pursuant to Section 8.1(b).



               (b)     All personal property with respect to which Borrower has
granted to Lender a security interest pursuant to any of the Loan Documents is
otherwise owned by Borrower free and clear of all liens, encumbrances and
security interests except those related to the Construction Loan.



               (c)     (i) The Project is subject to the leases listed and
described on Exhibit B attached hereto and made a part hereof (“Existing
Leases”). Except for the Existing Leases, the Project is not subject to any
other leases, occupancy rights or similar arrangements. Except as may be set
forth in Exhibit B, none of the Existing Leases has been amended, modified or
supplemented in any respect or terminated or canceled. The Existing Leases
represent the entire agreements between Borrower and the respective applicable
tenants (“Existing Tenants”) with respect to the lease of the portions of the
Project covered thereby. Each of the Existing Leases is in full force and
effect. Borrower knows of no material defaults under Existing Leases in the
aggregate which, in the judgment of Lender, could have a material adverse effect
on the financial condition of Borrower or the Project. There are no existing
defenses or offsets against the obligation to pay the rents or other charges due
under any of the Existing Leases or against the enforcement of any of the
Existing Leases by Borrower. Except as may be set forth in Exhibit B, there are
no agreements covering free rent, partial rent, rebate of rental payments or any
other type of rental concessions with respect to any of the Existing Leases.
None of the Existing Leases contains any options or rights of first refusal to
purchase any portion or all of the Project. There have not been any prepayments
of any rent under any of the Existing Leases more than thirty (30) days in
advance. Except as may be set forth in Exhibit B, there is no provision for the
payment of any security deposit under any of the Existing Leases. Borrower has
not mortgaged, assigned, pledged, granted a security interest in or otherwise
encumbered its interest in any of the Existing Leases in favor of any person or
entity other than Lender.





                    (ii) Borrower has delivered to Lender a rent roll for the
Project dated within thirty (30) days of the Closing Date, in form and substance
reasonably satisfactory to Lender and certified as true and correct by Sole
Member. For the twelve (12) month period immediately preceding the effective
date of such rent roll, the pro forma Debt Service Coverage Ratio (on an “as is”
interest only basis) is at least 1.50 to 1.



               (d)     No notice of taking by eminent domain or condemnation of
any part of the Project has been received, and Borrower has no knowledge that
any such proceeding is contemplated. No part of the Project has been damaged or
injured as a result of any fire, explosion, accident, flood, or other casualty
which is not now fully restored.



               (e)     The Premises constitutes a separate legally subdivided
lot for purposes of real estate tax and assessment purposes.



19

--------------------------------------------------------------------------------



Back to Contents



               (f)     The Premises abut and have direct access to a legally
open public right-of-way. All streets necessary for the full utilization of the
Project for its intended purpose have been completed or, if not completed, are
located within the boundaries of the Premises or the necessary rights of way
therefore have been acquired by or dedicated to the appropriate Governmental
Authority.



               (g)     Electricity, public potable water and public sanitary and
storm sewerage facilities and natural gas service are connected to the Premises
and are of sufficient capacity to service the Improvements. Sanitary sewerage
facilities sufficient to serve the Improvements have been authorized by the
reservation and allocation to the Project of irrevocable equivalent dwelling
units (“EDUs”).



               (h)     (i)     All necessary approvals from the Governmental
Authorities having jurisdiction over the Project including, but not limited to,
street openings, closings and relocations, zoning variances and permits, sewer
allocation and construction agreements, environmental permits and approvals,
building permits, highway occupancy permits, and subdivision and land
development approvals (collectively, the “Governmental Approvals”), have been
obtained for the construction of the Project and are final, unappealed, and
unappealable, and remain in full force and effect.



                    (ii)     Without limiting the generality of the foregoing,
the Premises are located in the CG Zoning District (Commercial General) in East
Pennsboro Township, and in the CS Zoning District (Regional Shopping Center
District) in the Borough of Camp Hill and the Project is in conformity with the
use, zoning, bulk area and other requirements of the East Pennsboro Township and
Camp Hill Borough Zoning Codes as applicable to it without need for any
variances or special exceptions therefrom.



                (i)     Intentionally Omitted.



                (j)     Intentionally Omitted.

               (k)     The Project is not subject to any management agreement or
similar arrangement other than the Management Agreement. True and correct copies
of the Management Agreement, together with any and all amendments thereto, have
been furnished to Lender and is attached to the Borrower’s Certification, and
the Management Agreement has not been otherwise amended, modified or
supplemented in any respect or terminated or cancelled. The Management Agreement
represents the entire agreement between Borrower and Existing Manager with
respect to the management of the Project. The Management Agreement is in full
force and effect. There is no default in existence under the Management
Agreement.



               (l)     Intentionally Omitted.



               (m)     Intentionally Omitted.

               (n)     Intentionally Omitted.



20

--------------------------------------------------------------------------------



Back to Contents



          5.3.      Material Facts. No statement of fact made by Borrower in any
Loan Documents contains any untrue statement of a material fact or omits to
state any material fact necessary to make statements contained therein not
misleading. There is no material fact presently known to Borrower that has not
been disclosed to Lender which materially adversely affects, or, as far as
Borrower can foresee, would materially adversely affect, the Project or the
business operations or condition (financial or otherwise) of Borrower.

          5.4.      Survival of Representations. All of the representations and
warranties of Borrower in this Agreement shall survive the making of this
Agreement and shall be continuing.

ARTICLE 6
INTENTIONALLY OMITTED

ARTICLE 7
GENERAL COVENANTS

          7.1.      Financial Statements; Tax Returns. Borrower shall deliver or
cause to be delivered to Lender:

               (a)     Within ninety (90) days after the end of each fiscal year
of Borrower: (i) annual financial statements for Borrower for and as of the end
of such year, which shall consist of a balance sheet, a statement of income and
expense and a cash flow statement for the Project, which shall be prepared by
management of Borrower and shall be certified as true, correct, accurate and
complete by the Sole Member; (ii) a rent roll and a security deposit inventory
for the Project, which shall be prepared by management of Borrower and certified
as true, correct, accurate and complete by Sole Member; (iii) evidence of the
insurance required by this Agreement; and (iv) if requested by Lender, evidence
of payment of all real estate taxes that became due and payable during such
period.

               (b)     On the earlier of (i) ninety (90) days after the end of
each fiscal year of either Guarantor or (ii) ten (10) days after filing with the
Securities and Exchange Commission, a copy of any and all Form 10-Ks filed by
each Guarantor as so filed.

               (c)     Within ten (10) days after filing with the Securities and
Exchange Commission, a copy of any and all Form 8-Ks filed by each Guarantor
which describe a completed transaction, litigation or results of operations.

               (d)     Within thirty (30) days after the filing thereof copies
of federal income tax returns for Borrower and each Guarantor, in each case
certified as true and correct copies of such returns as filed by the preparer
thereof.

               (e)     Such other financial information regarding Borrower and
each Guarantor as Lender may reasonably request from time to time.

All such financial information pursuant to (a) and (e) shall be in a form
reasonably acceptable to Lender.

21

--------------------------------------------------------------------------------



Back to Contents

          7.2.      Financial Covenants.



               (a)     At all times during the term of the Loan, Guarantors
Leverage Ratio as determined as of each Calculation Date shall be less than
seventy percent (70%). The Leverage Ratio covenant shall be tested by the Lender
as of each Calculation Date, such calculation and results to be verified by the
Lender. The financial information provided with respect to Guarantors pursuant
to Section 7.1 shall include such information as required for Lender to make
such verification.





               (b)     At all times during the term of the Loan, the pro forma
interest only Debt Service Coverage Ratio shall be at least 2.00 to 1.
Compliance or non-compliance, as the case may be, with the foregoing covenant
regarding Debt Service Coverage Ratio shall be (i) tested annually at December
31 of each year, and (ii) calculated and certified by Borrower annually within
90 days after the end of each fiscal year of Borrower in the form attached
hereto as Exhibit C.



          7.3.      Debt Service Coverage Ratio.



               (a)     Borrower shall deliver to Lender, with respect to (i) the
verification of the representation and warranty set forth in Section 5.2(c)(ii),
and (ii) the requirements to be satisfied in Section 7.2(c), financial
information setting forth the basis for and calculation of Adjusted Net
Operating Income of the Project and Debt Service Coverage Ratio, which
information provided by Borrower to Lender shall be subject to review and
confirmation by Lender (“Debt Service Coverage Determination”).



               (b)     For purposes hereof:



                    (i)     “Debt Service Coverage Ratio” shall mean, for a
particular twelve (12) month period, the ratio of Adjusted Net Operating Income
of the Project for such twelve (12) month period to Debt Service for such twelve
(12) month period; and

                    (ii)     “Debt Service” shall mean an amount equal to the
projected total interest payments which would be made under the Loan and
Construction Loan for the immediately following twelve (12) month period (based
upon and assuming an interest rate equal to the interest rate applicable to the
Loan on the effective date of the Debt Service Coverage Determination, plus 50
basis points).



          7.4.      Reports. Borrower shall deliver or cause to be delivered to
Lender:



               (a)     As soon as possible after Borrower has knowledge of the
occurrence of any Default or Event of Default under this Agreement or any other
Loan Document, a written statement by Borrower setting forth details of such
Default or Event of Default, stating whether or not the same is continuing, and
if so, the action that Borrower proposes to take with respect thereto;



22

--------------------------------------------------------------------------------



Back to Contents



               (b)     Promptly after receiving notice thereof, notice in
writing of all actions, suits and proceedings before any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, if an adverse result thereof could impose uninsured liability in excess
of $25,000 on Borrower or in excess of $250,000 on either Guarantor, or could
otherwise have a material adverse effect on the financial condition, prospects,
property or business of Borrower or either Guarantor; and

               (c)     Such other information regarding the business,
properties, condition and operations (financial or otherwise) of Borrower and
Guarantor as Lender may at any time and from time to time reasonably request be
furnished to it.

          7.5.      Maintenance of Existence; Composition; Business.

               (a)     Borrower shall maintain its existence as a single-purpose
Delaware limited liability company. Borrower shall not permit Sole Member to
pledge, assign or grant a security interest in or otherwise transfer any
ownership interest in Borrower except as otherwise provided in Section 7.6

               (b)     Borrower shall cause Sole Member (A) to maintain its
existence as a Delaware limited partnership and (B) to maintain General Partner
as its sole general partner.

               (c)     Borrower shall cause General Partner to maintain its
existence as a Maryland Corporation.

               (d)     Borrower shall not engage in any other business, venture
or undertaking except the ownership, operation and development of the Project.
Borrower shall not dissolve, merge or consolidate with any other Person or sell,
transfer or otherwise dispose of any of its assets except in the ordinary course
of business. Borrower shall not hold or acquire, directly or indirectly, any
ownership interest (legal or equitable) in any real or personal property other
than the Project, or become a shareholder of or a member or partner in any
entity which acquires any property other than the Project, until such time as
the Loan has been fully repaid and all Obligations are satisfied. Borrower’s
limited liability company agreement shall limit its purpose to the acquisition,
ownership and development of the Project, and such purposes shall not be amended
without the prior written consent of Lender. Borrower covenants and agrees that:

                    (i)     Borrower does not own and will not own any asset or
property other than the Project and incidental personal property necessary for
the ownership or operation of the Project;

                    (ii)     Borrower will not engage in any business other than
the ownership, management and operation of the Project and Borrower will conduct
and operate its business as presently conducted and operated;

                    (iii)     Borrower will not enter into any contract or
agreement with any Affiliate except upon terms and conditions that are
intrinsically fair and substantially similar to those that would be available on
an arms-length basis with third parties other than any Affiliate;

23

--------------------------------------------------------------------------------



Back to Contents



                    (iv)     Borrower has not incurred and will not incur any
indebtedness, secured or unsecured, direct or indirect, absolute or contingent
(including guarantying any obligation), other than as set forth in Section 7.7;

                    (v)     Borrower has not made and will not make any loans or
advances to any third party or to any Affiliate;

                    (vi)     Borrower is and will remain solvent and will pay
its debts from its assets as the same shall become due;

                    (vii)     Borrower has done or caused to be done and will do
all things necessary, to preserve its existence, and Borrower will not amend,
modify or otherwise change its organizational documents in a manner which would
adversely affect Borrower’s existence as a single-purpose entity; and

                    (viii)     Borrower will maintain books and records and bank
accounts separate from those of its Affiliates and, to the extent required by
law, Borrower will file its own tax returns.

               (e)     Borrower shall not make any cash or other distributions
(whether in the nature of a dividend, distribution, bonus, return of capital,
return on capital, leasing commission, management fee or other payment to any
Affiliate, principal, member, Guarantor or related entity, or otherwise) to any
of its members or its or their Affiliates, unless in each case (i) sufficient
Adjusted Net Operating Income of the Project to pay interest shall have been
reserved for such purposes pursuant to Section 9.6, (ii) such distribution is
otherwise in compliance with the Loan Documents and does not result (and will
not foreseeably result) in a Default by the Borrower under any financial
covenant in this Agreement or any Loan Documents, (iii) no Event of Default
shall have occurred, (iv) no Default shall have occurred which has not been
cured within the cure period applicable thereto, and (v) no more than three
instances of Monetary Default, cured or uncured, shall have occurred in any
twelve-month period, in each case under this Agreement or any Loan Document.
Borrower shall not assume, guarantee, endorse or otherwise become contingently
liable upon, or responsible for, any obligations of others, except to endorse
checks or drafts in the ordinary course of business.

               (f)     Borrower shall advise Lender of the nature of any
material changes in its limited liability agreement or Certificates of Formation
promptly after any such changes, and Borrower shall not change its limited
liability company or Certificate of Formation in any manner which would
adversely affect its ability to perform or comply with any of its covenants or
obligations under any of the Loan Documents and shall not change its fiscal
year, without in each case obtaining the prior written approval of Lender.

24

--------------------------------------------------------------------------------



Back to Contents



          7.6.      Transfer of Project; Status of Title.

               (a)     Borrower shall not, without in each case obtaining
Lender’s prior written consent, (i) except for an Approved Lease, sell or
transfer, or further encumber, whether voluntarily, involuntarily or by
operation of law, or contract to sell or transfer, the Project or any part
thereof, directly or indirectly, including, but not limited to, by deed,
installment sale, long-term lease or assignment of lease, or (ii) sell or
transfer or permit any Person to sell or transfer, whether voluntarily,
involuntarily or by operation of law, directly or indirectly, any ownership
interest in the Borrower, provided that there may be transfers of up to 80% of
the ownership interests in Borrower to an institutional investor so long as a
Guarantor remains the sole managing member of Borrower and sole manager of the
Project, and retains operational control of Borrower’s business. Any consent
given by Lender hereunder shall pertain only to the proposed transfer for which
the consent was requested and shall not obligate Lender to approve any further
transfers or relieve any Person of liability to pay thereon. The Loan may not be
assumed.

               (b)     Borrower shall not create or permit to exist any lien,
encumbrance or security interest in favor of any third party with respect to the
Project or any item or property owned by Borrower, whether or not a fixture,
installed thereon or stored thereat and Borrower shall keep all such property
free from any such lien or security interest other than those created in favor
of Lender pursuant to the Loan Documents and liens for taxes not yet due and
payable. In general, Borrower shall keep the title to the Project free of any
matter which would impair Borrower’s ability to obtain permanent mortgage
financing from an Eligible Institution.

          7.7.      Borrower Indebtedness. Borrower shall not at any time
create, incur, assume or suffer to exist any indebtedness except (a)
indebtedness represented by the Loan and Construction Loan, (b) other
indebtedness of Borrower to Lender, and (c) accounts payable to trade creditors
arising out of purchases of goods or services in the ordinary course of
business, provided that (i) each such account payable is payable not later than
thirty (30) days after the original invoice date according to the original terms
of sale and (ii) each such account payable is not overdue by more than thirty
(30) days according to the original terms of sale, unless Borrower is disputing
the amount or validity of same in good faith and if greater than $25,000 the
disputed amount has been deposited by Borrower into a separate impressed account
with Lender.

          7.8.      Leases.

               (a)     Borrower shall not enter into any lease or similar
agreement affecting any portion of the Project other than an Approved Lease. For
purposes hereof, an “Approved Lease” shall mean:

                    (i)     each Existing Lease;

                    (ii)     any other fully executed lease between Borrower and
a particular tenant relating to any portion of the Project which has been
approved in writing by Lender; or

                    (iii)     a Minor Lease on a lease form pre-approved by
Lender.

 

25

--------------------------------------------------------------------------------



Back to Contents



In any event, not more than five percent (5%) of the Leasable Space at the
Project shall be leased to any one or more Affiliates of Borrower or either
Guarantor or any Person in which Borrower or Guarantor possesses an ownership
interest.

Within fifteen (15) business days after receipt by Lender of Borrower’s written
request for Lender’s approval or rejection of a proposed Approved Lease together
with a copy of such proposed Approved Lease, Lender shall notify Borrower
whether the proposed Approved Lease is approved or rejected. If Lender fails to
so notify Borrower within such time period, Lender shall be deemed to have
approved such proposed Approved Lease. Borrower shall deliver to Lender a true
correct and complete copy of each Approved Lease within ten (10) days following
its execution. In conjunction with the execution of an Approved Lease, the
tenant thereunder shall execute an Estoppel Certificate and Subordination,
Non-Disturbance and Attornment Agreement in form attached hereto as Exhibit D.

               (b)     Tenant security deposits shall be maintained in accounts
with Lender and shall be fully funded and “in balance” at all times.

               (c)     Without in each case obtaining the prior consent of
Lender (which shall not be unreasonably withheld), Borrower shall not, except in
the case of Minor Leases, (i) cancel or terminate or accept the surrender of any
Approved Lease other than by the terms of such Approved Lease or following a
default by the tenant thereunder, (ii) amend, modify or otherwise change any
such Approved Lease so as to decrease the term or reduce the rental due, or
discount, compromise or forgive any amounts due, or diminish any tenant’s
obligation with regard to the payment of taxes, insurance and other sums, (iii)
permit the payment of rent more than thirty (30) days in advance of the due date
under any such Approved Lease, or anticipate, encumber or assign the rents or
any part thereof or any interest therein, (iv) release any guarantor or surety
of any tenant’s obligations under any such Approved Lease, (v) waive any
material default under or material breach of any such Approved Lease, or (vi)
take any other action in connection with any such Approved Lease which would
materially impair the value of the rights or interests of Borrower thereunder.

               (d)     Borrower shall promptly (i) perform all of the provisions
of each Approved Lease on the part of the landlord thereunder to be performed,
(ii) enforce all of the material provisions of such Approved Leases on the part
of the tenants thereunder to be performed, (iii) appear in and defend any action
proceeding arising under, growing out of or in any manner connected with such
Approved Lease or the obligations of Borrower as landlord or of the tenants
thereunder, (iv) deliver to Lender, within ten (10) Business Days after request
by Lender, a written statement containing the name of all tenants, the terms of
each Approved Lease and the spaces occupied and rentals payable thereunder, and
a statement of any Approved Lease which is then in default, including the nature
and magnitude of the default and (v) deliver to Lender, a copy of each Approved
Lease not previously provided to Lender.

               (e)     Any early lease termination lump sum payment or other
lump sum lease payment received by the Borrower from tenants under any Approved
Lease shall be remitted to Lender to reduce the outstanding principal balance of
the Loan. Payments of the Loan shall be applied to the outstanding principal
balance of the Construction Loan first and not the Loan.

 

26

--------------------------------------------------------------------------------



Back to Contents



          7.9.      Development Agreements. Borrower shall not enter into any
development agreement affecting any portion of the Project without in each case
obtaining the prior written approval of Lender with respect to the identity of
the proposed developer and the terms and conditions of the proposed development
agreement, and Borrower shall not amend, modify or terminate any previously
approved development agreement without in each case obtaining the prior written
approval of Lender. Without limiting the generality of the foregoing, Borrower
agrees, and each development agreement shall provide by its terms or in a
separate document, that such development agreement shall be terminable without
penalty or premium by Lender or its nominee following the occurrence of an Event
of Default, and that all payments under such development agreement are under and
subject and subordinate in lien and priority of payment to the payment of all
principal and interest under the Loan. Borrower will cause the developer to
promptly perform and observe all of the covenants required to be performed and
observed by such developer under such development agreement, promptly notify
Lender with respect to any default under such development agreement and promptly
deliver to Lender a copy of each notice, report, plan or statement delivered by
such developer to Borrower pursuant to such development agreement. As further
security for the payment of the Loan, Borrower hereby assigns to Lender all of
Borrower’s rights, privileges and prerogatives under any development agreement
hereafter entered into by Borrower to amend, modify, terminate, cancel, exercise
options of renewal or take any other action thereunder, and any such action by
Borrower without the prior written consent of Lender shall be void and of no
force or effect.

          7.10.      Management Agreements. Except for the Management Agreement,
Borrower shall not enter into any management agreement affecting any portion of
the Project without in each case obtaining the prior written approval of Lender
with respect to the identity of the proposed manager and the terms and
conditions of the proposed management agreement, and Borrower shall not amend,
modify or terminate the Management Agreement or any previously approved
management agreement without in each case obtaining the prior written approval
of Lender. Without limiting the generality of the foregoing, Borrower agrees,
and each management agreement including the Management Agreement shall provide
by its terms or in a separate document, that such management agreement shall be
terminable without penalty or premium by Lender or its nominee following the
occurrence of an Event of Default under this Agreement or any other Loan
Document, and that all payments under such management agreement are under and
subject and subordinate in lien and priority of payment to the payment of all
principal and interest under the Loan. Borrower will cause the manager to
promptly perform and observe all of the covenants required to be performed and
observed by such manager under such management agreement, promptly notify Lender
with respect to any default under such management agreement and promptly deliver
to Lender a copy of each notice, report, plan or statement delivered by such
manager to Borrower pursuant to such management agreements. As further security
for the payment of the Loan, Borrower hereby assigns to Lender all of Borrower’s
rights, privileges and prerogatives under the Management Agreement and any other
management agreement hereafter entered into by Borrower to amend, modify,
terminate, cancel, exercise options of renewal or take any other action
thereunder, and any such action by Borrower without the prior written consent of
Lender shall be void and of no force or effect.

 

27

--------------------------------------------------------------------------------



Back to Contents

 

          7.11.      Property, Liability and Other Insurance. Borrower shall
obtain and maintain during the term of the Loan, at its sole cost and expense
and for the mutual benefit of Borrower and Lender, the following policies of
insurance with respect to the Project:

               (a)     Insurance against loss or damage by fire, lightning,
windstorm. hail, explosion, vandalism, acts of terrorism, malicious mischief and
damage from aircraft and vehicles, and smoke damage from such other hazards as
are presently included in standard “special coverage form” property insurance in
the same geographic area in which the Project is located. The amount of such
insurance shall be as required by Lender from time to time, but not less than
100% of the “full replacement cost” of the buildings, structures, improvements
and fixtures without deduction for depreciation (but excluding the value of
roads, foundations, parking areas and similar improvements). During any period
while the New Improvements on the Premises are being constructed or
reconstructed or rehabilitated, the fire insurance required pursuant to this
Section 7.11 shall be in the form of a “builder’s risk” policy on a completed
value basis, including collapse and transit coverage, with deductibles not to
exceed $10,000, a “soft cost” endorsement in an amount satisfactory to Lender
and such other endorsements as Lender may reasonably require.

               (b)     Flood insurance if any part of the Project is located in
an area identified by the Federal Emergency Management Agency as an area having
special flood hazards and in which flood insurance has been made available under
the National Flood Insurance Program, in an amount equal to the lesser of the
stated principal amount of the Loan and the maximum limit of coverage available
with respect to the Project under such program.

               (c)     Comprehensive general public liability insurance against
claims for bodily injury or death and property damage occurring upon, in or
about the Project to afford protection to the limit of not less than $1,000,000
per occurrence for bodily injury (including death) and property damage, with
umbrella coverage of not less than $5,000,000. Such insurance shall be written
on an “occurrence” basis rather than a “claims” basis to the extent obtainable
at commercially reasonable rates.

               (d)     Worker’s compensation insurance in an amount equal to
Borrower’s full statutory liability and covering all of Borrower’s employees
wherever located.

               (e)     Business interruption or rent loss insurance each in an
amount as required by Lender from time to time but not for a period in excess of
twelve (12) months and based on gross rents payable under all leases of any part
of the Project.

               (f)     Such other insurance on the Project, or any replacements
or substitutions therefor, or additions thereto, and in such amounts as may from
time to time be reasonably required by Lender against other insurable hazards or
casualties which at the time are commonly insured against in the case of
premises similarly situated.

Borrower also shall comply with all requirements regarding insurance set forth
in the Mortgage and, in the event of any conflict between the insurance
provisions in this Agreement and such provisions in the Mortgage, such
provisions in the Mortgage shall control.

28

--------------------------------------------------------------------------------



Back to Contents

All insurance shall be subject to the approval of Lender as to insurance
companies, amounts, contents and form of policies and expiration dates, and
shall contain a Non-Contributory Mortgagee clause in favor of and satisfactory
to Lender excluding Lender from the operation of any coinsurance clause
contained in any such policy and, as to the policies required under subsections
(a), (b) and (e) hereof, naming Lender as lender loss payee. The policy required
under subsection (c) hereof shall name Lender as additional insured party. All
such policies shall be issued by companies licensed in the Commonwealth of
Pennsylvania and having a Best’s financial rating of A- or better and a size
class rating of VII or larger. Such policies shall not be canceled or otherwise
terminated without at least thirty (30) days’ prior written notice to Lender.
Such coverages may be effected under one or more blanket policies of insurance
covering the Project and other properties provided that the coverages applicable
to the Project are separately noted and such blanket policies are otherwise
acceptable to Lender.

Borrower will deliver (or cause to be delivered) to Lender original certificates
evidencing such insurance on or before the date hereof. Not less than fifteen
(15) days prior to the expiration date of each such policy, Borrower will
deliver (or cause to be delivered) to Lender original certificates evidencing
renewal of such insurance. Borrower will not permit any condition to exist on
the Project which would wholly or partially invalidate the insurance thereon.

          7.12.      Appraisals. In addition to the appraisals required pursuant
to Section 8.1(b) Lender shall be entitled to order and obtain an appraisal of
the Project at any time and from time to time during the term of the Loan. Such
additional appraisals shall be paid for by Lender; provided, however, that upon
the occurrence and during the continuance of an Event of Default under this
Agreement or any other Loan Document, Borrower shall pay for such appraisals to
the extent they are requested and provided to Lender not more than once during
any twelve (12) month period.

          7.13.      Environmental Reports. In addition to the environmental
report required pursuant to Section 8.1(b), Lender shall be entitled to order
and obtain an environmental report of the Project at any time and from time to
time during the term of the Loan. Such additional environmental reports shall be
paid for by Lender; provided, however, that upon the occurrence and during the
continuance of an Event of Default under this Agreement or any other Loan
Document, Borrower shall pay for such environmental reports to the extent they
are requested and provided to Lender not more than once during any twelve (12)
month period.

          7.14.      Principal Office. Borrower shall maintain its principal
office and/or the office where it keeps its books and records at 44 South Bayles
Avenue, Port Washington, New York 11050 unless it gives Lender prior written
notice of any proposed change in location thereof.

          7.15.      Books and Records. Borrower shall keep complete and
accurate books and records in accordance with generally accepted accounting
principles consistently applied. Borrower shall furnish to Lender all such
written information relating to its affairs as may be reasonably requested by
Lender from time to time.

 

29

--------------------------------------------------------------------------------



Back to Contents

          7.16.      Audit. Lender shall have the right at any time and from
time to time, upon at least 72 hours prior notice, to audit the books and
records of Borrower and Borrower shall be obligated to make available for any
such audit all books, records and other information that Lender may request for
such purpose and to cooperate fully with Lender in connection therewith.

          7.17.      Bank Accounts. Borrower shall maintain with Lender all bank
accounts relating to the Project, including construction deposit accounts,
operating accounts and security deposit accounts. In the event Borrower fails to
comply with the requirements of this Section 7.17, then, in addition to such
other rights and remedies as may be available to Lender as a result thereof, the
Applicable Margin shall be increased by fifty (50) basis points.

          7.18.      Regulation U. No portion of the proceeds of the Loan shall
be used, in whole or in part, for the purpose of purchasing or carrying any
“margin stock” as such term is defined in Regulation U of the Board of Governors
of the Federal Reserve System.

          7.19.      Lender’s Costs. Borrower shall pay or reimburse Lender for
all costs and expenses (including but not limited to reasonable attorneys’ fees)
incurred by Lender in connection with the preparation, review, modification and
enforcement of the Loan Documents and the collection of the Loan. No fees shall
be prorated or refundable.

          7.20.      Loan Fee. As compensation for the expenses of underwriting
and evaluating the Loan, Borrower shall pay to Lender on the Closing Date the
sum of $35,000 (“Loan Fee”). The Loan Fee shall be in addition to the interest
and any and all other amounts which Borrower is required to pay under the Loan
Documents. The Loan Fee shall not be prorated or refunded.

          7.21.      Brokers’ Fees. Borrower shall pay at Loan Closing any and
all fees, commissions and other compensation payable to any broker, finder or
other intermediary in connection with the Loan, and to indemnify, defend and
hold harmless Lender from and against any and all claims, demands, losses or
liabilities arising out of any claim for the payment of such charges.

          7.22.      Impound Payments. Borrower shall, upon receipt of written
request from Lender after an Event of Default, pay to Lender contemporaneously
with each monthly payment of interest, principal or principal and interest, a
sum equal to one-twelfth (1/12th) of the hazard insurance premiums, real estate
taxes, water rents or charges, sewer rents, payments in lieu thereof, special
assessments and any other tax, assessment, lien, claim or encumbrance which may
at any time be or become a lien on the Project prior to, or on a parity with,
the lien of the Mortgage so as to enable Lender to pay the same at least thirty
(30) days before they become due, and Lender shall, upon receipt of bills for
such charges, pay the same from the sums deposited hereunder prior to interest
and/or penalties accruing (provided Lender receives each bill at least fifteen
(15) days before its due date). If special assessments against the Project may
be paid in installments and Borrower elects to do so, the monthly payments to
Lender for such special assessments shall be one-twelfth (1/12th) of the current
annual installments. No amounts so paid shall be deemed to be trust funds but
may be commingled with general funds of Lender, and no interest shall be payable
thereon. If, pursuant to any provision of this Agreement, the whole amount of
said principal debt remaining or any installment of interest, principal or
principal and interest become due and payable, Lender shall apply any amounts so
held in payment of the premiums or payments for which the amounts were
deposited. If the taxes, assessments, levies, charges or fees required to be
paid hereof shall exceed the estimate therefor, Borrower shall without demand
forthwith make good the deficiency. Borrower will furnish bills for the above
items to Lender promptly after receipt.

30

--------------------------------------------------------------------------------



Back to Contents

ARTICLE 8
CONDITIONS PRECEDENT TO LOAN

          8.1.      Advance. The making of the Loan by Lender to Borrower is
subject to the satisfaction of the following conditions precedent:

               (a)     Delivery of Loan Documents. The Loan Documents shall have
been properly executed by Borrower, each Guarantor and the other parties
thereto, as applicable, and delivered to Lender. The Mortgage, Assignment of
Leases and Rents, Financing Statements and other documents intended to be placed
of record shall have been duly recorded or filed in the appropriate public
offices.

               (b)     Delivery of Other Documents. The following shall have
been delivered to Lender at Borrower’s expense, each of which must be in form
and substance satisfactory to Lender:

                    (i)     Appraisal. An appraisal of the Project on an “as is,
“as completed” and “as stabilized” basis which shall be performed in accordance
with the provisions of Title 11 of FIRREA by an MAI appraiser selected by or
acceptable to Lender and paid for by Borrower, which shall indicate that the
stated principal amount of the Loan is no greater than eighty percent (80%) of
the fair market value of the Project on an “as stabilized” and fully built-out
basis.

                    (ii)     Environmental Report. An environmental transaction
screen analysis of the Premises with a reliance letter addressed to Lender in
form and substance satisfactory to Lender, performed at Borrower’s expense by an
independent environmental engineer acceptable to Lender, including evidence of
errors and omissions insurance in an amount not less than $1 million, together
with reliance letters to Lender in form and substance satisfactory to Lender.

                    (iii)     Soil Condition Report. An engineer’s report
regarding the condition of the soil on the Premises addressed to Lender, which
report shall be satisfactory in form and substance to Lender, and be performed
at Borrower’s expense by an independent engineer acceptable to Lender.

 

31

--------------------------------------------------------------------------------



Back to Contents



                    (iv)     Title Insurance. A marked-up title report of a
reputable title insurance company satisfactory to Lender and licensed to do
business in the Commonwealth of Pennsylvania, representing that company’s
commitment to issue in favor of Lender, but at the expense of Borrower, a
standard ALTA mortgagee title insurance policy, in the original insured amount
of $14,000,000 insuring the lien of the Mortgage as a first lien on Borrower’s
fee simple interest in the Project subordinate only to the Construction Loan,
free and clear of all prior liens (including possible mechanics’ liens) and
encumbrances, subject only to such objections and exceptions as Lender may
approve and containing such affirmative endorsements as Lender may require. It
shall also be Borrower’s responsibility to comply with any reinsurance
requirements stipulated by Lender and to cause evidence of such reinsurance
(with rights of direct access) to be provided in a form acceptable to Lender.

                    (v)     Property, Liability and Other Insurance. Evidence of
such insurance as Lender may require pursuant to Section 7.11 and the Mortgage.

                    (vi)     Survey. A plan of survey of the Premises prepared
for and certified to Lender on Lender’s form by a registered land surveyor
approved by Lender. The survey shall show the location and width of all
easements and encroachments affecting the Project, the location of all
Improvements, curb-cuts, flood hazard areas and bodies of water abutting the
Project and all roads and utility lines abutting the Project and shall certify
whether the roads are publicly dedicated. The survey shall comply with the
minimum detail requirements for land title surveys as adopted by the American
Land Title Association and American Congress on Surveying and Mapping, shall be
dated currently and shall be otherwise satisfactory to Lender.

                    (vii)     Separate Tax Lots. Evidence satisfactory to Lender
that the Premises constitutes a separate lot for real estate tax and assessment
purposes, and that the enforcement of any rights or remedies of Lender under the
Loan Documents (including, without limitation, the right to cause any of the
Premises to be sold at judicial or non-judicial sale) shall not be subject to or
conditioned upon obtaining any Governmental Approvals.

                    (viii)     Utility Services. Evidence that adequate utility
services are available at the Premises, including water, sewer, electric and
gas.

                    (ix)     Governmental Approvals; Compliance with Laws.
Evidence satisfactory to Lender that all Governmental Approvals have been
obtained for the Premises and the Improvements and that such Governmental
Approvals are final, unappealed and unappealable, and remain in full force and
effect, and that the ownership and operation of the Project is in compliance
with all applicable Laws.

                    (x)     Intentionally Omitted.

                    (xi)     Waivers of Liens. To the extent permitted by
applicable law, executed copies of waivers of liens signed by the contractors,
original counterparts of which shall have been filed with the appropriate public
office prior to commencement of any construction work. Such waivers of liens
shall waive, to the full extent permitted by applicable law, the rights of the
contractors and the rights of all subcontractors, laborers and material
suppliers and parties acting through or under them, to file or maintain any
mechanic’s liens or claims against the Project, all in such form and substance
as may be required by Lender.

32

--------------------------------------------------------------------------------



Back to Contents



                    (xii)     Intentionally Omitted.

                    (xiii)     Intentionally Omitted.

                    (xiv)     Intentionally Omitted.

                    (xv)     Management Agreement. An executed copy of the
Management Agreement, which shall be subject to review and approval by Lender.
The Management Agreement shall provide by its terms or in a separate document
that it shall be terminable without penalty or premium by Lender or its nominee
following the occurrence of an Event of Default under this Agreement or any
other Loan Document, that it is under and subject and subordinate in lien and
priority to the Loan and the Loan Documents and that Existing Manager
acknowledges and consents to the assignment of the Management Agreement to
Lender.

                    (xvi)     Intentionally Omitted.

                    (xvii)     Intentionally Omitted.

                    (xviii)     Intentionally Omitted.

                    (xix)     Intentionally Omitted.

                    (xx)     Organizational Documents of Borrower. Copies of
Borrower’s limited liability company agreement and Certificate of Formation,
together with any amendments thereto, and resolutions or other evidence of
authority of Sole Member authorizing the transaction contemplated by this
Agreement, certified to be true, correct, accurate and complete by Sole Member,
together with current good standing certificates for Borrower issued by the
State of Delaware and subsistence certificate issued by the Commonwealth of
Pennsylvania.

                    (xxi)     Organizational Documents of Sole Member. Copies of
Sole Member’s limited partnership agreement and Certificate of Limited
Partnership, together with any amendments thereto, and resolutions or other
evidence of authority of the partners of Sole Member authorizing the transaction
contemplated by this Agreement, certified to be true, correct, accurate and
complete by General Partner, together with good standing certificates for Sole
Member issued by the State of Delaware.

                    (xxii)     Financial Statements; Tax Returns. Current
financial statements (including contingent liabilities and disclosure of all
cash flow from, and equity in, real estate investment ventures and otherwise in
form and content satisfactory to Lender) and the most recently filed federal tax
returns for each Guarantor.

                    (xxiii)     Legal Opinion. The favorable opinion of counsel
to Borrower, Sole Member, General Partner and each Guarantor addressed to
Lender, in form and substance satisfactory to Lender, covering such matters as
Lender may require.

 

33

--------------------------------------------------------------------------------



Back to Contents



                    (xxiv)     Deeds. The deed for the Project evidencing title
in the Borrower.

                    (xxv)     Intentionally Omitted.

                    (xxvi)     Intentionally Omitted.

                    (xxvii)      Intentionally Omitted.

                    (xxviii)     Existing Leases. Copies of the executed
Existing Leases.

                    (xxix)     Ownership Structure. Details of the ownership
structure and percentage ownership interests of Borrower and Sole Member.

                    (xxx)     Estoppel Certificates and Subordination,
Non-Disturbance and Attornment Agreements. Executed estoppel certificates and
subordination, non-disturbance and attornment agreements from all tenants under
the Existing Leases in form attached hereto as Exhibit D.

                    (xxxi)     Intentionally Omitted.

                    (xxxii)     Construction Loan Documents. The Construction
Loan Documents executed by all parties thereto.

               (c)     Other Documentary Requirements. Borrower shall have
furnished to Lender such other instruments, documents and opinions as Lender
shall require to evidence and secure the Loan and to comply with the provisions
of this Agreement and the requirements of Governmental Authorities to which
Lender is subject.

               (d)     Fees, Charges, and Premiums. Borrower shall have paid all
premiums on insurance policies required by the Mortgage, all conveyancing and
recording charges in connection with the closing of the Loan, the Loan Fee and
all other fees due to Lender under this Agreement or any of the other Loan
Documents or the Construction Loan Documents, all legal fees and disbursements
of Lender’s attorneys in connection with this transaction, and for any transfer
or documentary stamp taxes due under any Federal, State or municipal Law. All
fees due to Lender under this Agreement or any of the other Loan Documents or
the Construction Loan Documents shall be paid by Borrower promptly upon
presentation of statements therefor or may be deducted from Advances under the
Construction Loan Documents, at Lender’s election.

               (e)     Debt Service Coverage Ratio. Debt Service Coverage Ratio
for the Project on as “as is” interest only basis shall be at least 1.50 to 1.

 

34

--------------------------------------------------------------------------------



Back to Contents



ARTICLE 9
INTENTIONALLY OMITTED

ARTICLE 10
EVENTS OF DEFAULT

          10.1.      Events of Default. The occurrence of any one or more of the
following shall, at the option of Lender, constitute an event of default (each,
an “Event of Default”) hereunder (except for defaults under subsection 10.1(e)
or (f) below, each of which shall automatically and without any action by Lender
constitute an Event of Default hereunder):

               (a)     Any representation or warranty or financial statement of
Borrower or either Guarantor under this Agreement or under any other Loan
Document shall be untrue in any material adverse respect when made (including by
omission of material information necessary to make such representation or
warranty or financial statement not misleading);

               (b)     Borrower shall have failed to observe and perform any of
the terms, covenants, promises and agreements on its part to be observed and
performed under this Agreement (specifically including, without limitation, the
covenants set forth in Section 7.2) or any of the other Loan Documents and,
except for the events specified in the following subsections of this Section
10.1 (which shall be subject to the grace or cure periods, if any, provided
therein), such Default shall not have been cured within thirty (30) days after
written notice of such Default shall have been given to Borrower; provided that,
if such Default is curable but not reasonably capable of cure within such thirty
(30) day period, Borrower shall have such further period, not to exceed a period
of sixty (60) days in the aggregate, as may be required to cure such Default, on
the condition that Borrower commences such cure within the original thirty (30)
day period and thereafter diligently prosecutes such cure to completion;

               (c)     Borrower shall have failed to make any payment of
principal or interest on the Loan when due, and such Default, other than with
respect to the final payment of principal on the Maturity Date, whichever is
applicable (as to which no cure period applies), shall not be cured within five
(5) days after notice of such failure to pay when due;

               (d)     An Event of Default shall have occurred under any other
Loan Document or an event of default shall have occurred under the Construction
Loan or Construction Loan Documents;

               (e)     A petition shall have been filed by Borrower or either
Guarantor under any of the provisions of the United States Bankruptcy Code, as
amended, or any other Federal or state insolvency or similar Law; or such
petition shall have been filed against Borrower or either Guarantor or a
receiver shall have been appointed in a debtor’s proceeding for Borrower or
either Guarantor or any part of its property or assets, or for the Premises or
the Improvements, and such petition or receivership shall continue unstayed and
in effect for a period of sixty (60) days;

 

35

--------------------------------------------------------------------------------



Back to Contents



               (f)     Borrower or either Guarantor shall have made an
assignment for the benefit of its creditors;

               (g)     There shall have occurred a material adverse change in
the financial condition of Borrower or either Guarantor, as reasonably
determined by Lender;

               (h)     Any execution shall have been levied against any part of
the Project and shall continue unstayed and in effect for a period of sixty (60)
days;

               (i)     Borrower shall fail to comply with any requirements of
Governmental Authorities having jurisdiction of the Project within the time
required by such Governmental Authority;

               (j)     Any party shall obtain an order or decree in any court of
competent jurisdiction enjoining or delaying the Project or enjoining or
prohibiting the carrying out of the terms and conditions hereof and such order
or decree is not vacated or stayed within thirty (30) days;

               (k)     Any material Governmental Approvals issued for the
Project, or any of them, shall be revoked, and shall not be reinstated in all
material respects within thirty (30) days of revocation;

               (l)     The Improvements shall be materially damaged or destroyed
by fire or other casualty (for which the cost of restoration is not fully
insured or, if not fully insured, Borrower shall have failed to deposit with
Lender the difference between the insurance proceeds received and the cost of
restoration in accordance with the terms of the Mortgage) or any material part
of the Premises shall be condemned, or any other event shall occur in such
manner as to preclude, in the judgment of Lender, the Completion of the New
Improvements by the Completion Date;

               (m)     Except with the prior written consent of Lender, any
Approved Lease other than a Minor Lease shall be terminated, unless the entire
rent for the balance of the term thereof shall have been paid.

          10.2.      Acceleration and Remedies. Upon the occurrence of any Event
of Default, in addition to any other rights or remedies available to it
hereunder or under any other Loan Document or at law or in equity, Lender may
exercise any or all of the following rights and remedies as it may deem
necessary or appropriate:

               (a)     Declare the outstanding principal balance of the Loan,
together with all accrued and unpaid interest thereon and all other sums due
hereunder or under any other Loan Document, to be immediately due and payable in
full;

               (b)     Cease making any further disbursements or Advances
hereunder;

 

36

--------------------------------------------------------------------------------



Back to Contents

 

               (c)     Enter upon the Premises and take possession thereof,
together with the Improvements in the course of construction or completed and
all materials, supplies, tools, equipment and construction facilities and
appliances located thereon, and proceed either in the name of Lender or in the
name of Borrower as the attorney-in-fact of Borrower (which authority is coupled
with an interest and is irrevocable by Borrower) as Lender shall elect, to
complete the New Improvements at the cost and expense of Borrower. If Lender
elects to complete or cause the New Improvements to be so completed, it shall
have the right at any time to discontinue any work without liability. If Lender
elects to complete or cause the New Improvements to be so completed, it shall
not assume any liability to Borrower or any other Person for completing the New
Improvements or for the manner or quality of construction of the New
Improvements except arising from gross negligence or willful misconduct of
Lender, and Borrower expressly waives any such liability. In addition, it may
complete or cause the New Improvements to be completed according to the terms of
the Plans and Specifications or according to such changes, alterations or
modifications in and to the Plans and Specifications as Lender shall deem
expedient or necessary and Lender may enforce or cancel all contracts entered
into as aforesaid or make other contracts which Lender, in its sole discretion,
may deem advisable, and Borrower shall be liable to pay Lender upon demand any
amounts reasonably expended by Lender or its representatives for such
performance, together with any reasonable costs, charges or expenses incident
thereto or otherwise incurred or expended by Lender or its representatives on
behalf of Borrower in connection with the New Improvements, and the amounts so
expended shall bear interest at the Default Rate set forth in the Note and shall
be considered part of the indebtedness evidenced by the Note and secured by the
Mortgage. Borrower irrevocably appoints Lender as its attorney-in-fact, with
full power of substitution, to complete the New Improvements in Borrower’s name,
or Lender may elect to complete construction in its own name;

               (d)     Exercise all other remedies available to Lender under any
of the Loan Documents (subject to any applicable limitations on liability
contained in the Loan Documents), or available to Lender under applicable Law,
it being the intention of the parties that the remedies provided in this
Agreement shall be in addition to and not in substitution of the rights and
remedies which would otherwise be vested in Lender at law or in equity, all of
which rights and remedies are specifically reserved by Lender, and the failure
of Lender to exercise any remedy herein provided shall not constitute a waiver
by Lender nor preclude the resort to any other appropriate remedy or remedies
herein provided or prevent the subsequent or concurrent resort to any other
remedy or remedies which by law or equity shall be vested in Lender for the
recovery of damages or otherwise in the event of a breach of any of the
undertakings of Borrower hereunder, and any waiver by Lender of any rights or
remedies hereunder must, to be effective, be in writing, and such waiver shall
be limited in its effect to the condition or default specified therein, but no
such waiver shall extend to any subsequent condition or default or impair any
right consequent thereon;

               (e)     If an Event of Default specified in subsections (e) or
(f) of Section 10.1 shall occur or exist, then, in addition to all other rights
and remedies which Lender may have hereunder or under any other Loan Document,
at law, in equity or otherwise, the unpaid principal amount of the Loan,
interest accrued thereon and all other obligations of Borrower to Lender shall
become immediately due and payable without presentment, demand, protest or
notice of any kind, all of which are hereby waived, and an action therefor shall
immediately accrue, and in addition, Lender may exercise such other remedies as
may be available to Lender under applicable Law;

 

37

--------------------------------------------------------------------------------



Back to Contents



               (f)     It is agreed that, in addition to all other rights
hereunder or under Law, Lender shall have the right to institute proceedings in
equity or other appropriate proceedings for the specific performance of any
covenant or agreement made in any of the Loan Documents or for an injunction
against the violation of any of the terms of any of the Loan Documents or in aid
of the exercise of any power granted in any of the Loan Documents or by Law or
otherwise;

               (g)     Lender shall have and is hereby granted, as security for
all liabilities of Borrower to Lender, a right of set-off, a lien upon and a
security interest in all property of Borrower now or at any time hereafter in
Lender’s possession in any capacity whatsoever, including, without limitation,
any balance or share of any deposit, trust or agency account;

               (h)     In the event that any proceeding is instituted on this
Agreement or judgment is entered on any note, bond, separate warrant of attorney
or mortgage for recovery and reimbursement of any sum expended by Lender or its
representatives in connection with the completion of the New Improvements, a
statement of such expenditures, verified by the affidavit of an officer of
Lender, shall be prima facie evidence of the amounts so expended and of the
propriety of and necessity for such expenditures, and the burden of proving the
contrary shall be upon Borrower;

               (i)     During the continuance of any Event of Default, Lender is
appointed as attorney-in-fact of Borrower for the purposes of carrying out the
provisions of this Section 10.2 and taking any action and executing any
instruments which Lender may deem necessary or advisable to accomplish the
purposes hereof, which appointment as attorney-in-fact is irrevocable and
coupled with an interest.

ARTICLE 11
MISCELLANEOUS

          11.1.      Notices. Unless otherwise expressly provided under this
Agreement all notices, requests, demands, directions and other communications
(collectively “notices”) given to or made upon any party under the provisions of
this Agreement (and unless otherwise specified, in each other Loan Document)
shall be in writing and shall be delivered by nationally recognized overnight
courier or U.S. certified or registered mail, return receipt requested, to the
respective parties at the following addresses or in accordance with any
subsequent unrevoked written direction from any party to the others:



38

--------------------------------------------------------------------------------



Back to Contents

  If to Borrower:       Cedar-Camp Hill, LLC   c/o Cedar Shopping Centers, Inc.
  44 South Bayles Avenue   Suite 304   Port Washington, NY 11050   Attention:
Leo Ullman   Fax No. 516.767.6497       with a copy to:       Stuart H.
Widowski, Esquire   c/o Cedar Shopping Centers, Inc.   44 South Bayles Avenue,
Suite 304   Port Washington, NY 11050   Fax No. 516.767.6497       If to Lender:
      Citizens Bank of Pennsylvania   2001 Market Street, 6th Floor  
Philadelphia, Pennsylvania 19103-7053   Attention: Robert L. Schopf, Real Estate
Department   Fax No. 215.751.1542       with a copy to:       Pepper Hamilton
LLP   200 One Keystone Plaza   North Front and Market Streets   P.O. Box 1181  
Harrisburg, Pennsylvania 17108-1181   Attention: Timothy B. Anderson, Esq.   Fax
No. 717.238.0575

All notices shall, except as otherwise expressly provided in this Agreement, be
effective (a) if given by U.S. certified or registered mail, return receipt
requested, three (3) Business Days after such communication is deposited in the
mails, and (b) if given by nationally recognized overnight courier, one (1)
Business Day after deposited with such courier.

          11.2.      Prior Understandings; Entire Agreement. This Agreement and
the other Loan Documents supersede all prior and contemporaneous understandings
and agreements (including, without limitation, the Prior Loan Agreement),
whether written or oral, among the parties hereto relating to the transactions
provided for herein and therein except as expressly provided otherwise. This
Agreement and the other Loan Documents represent the entire agreement between
the parties to this Agreement with respect to the transactions contemplated
hereby or thereby and, except as expressly provided herein or in the other Loan
Documents, shall not be affected by reference to any other documents.

 

39

--------------------------------------------------------------------------------



Back to Contents

 

          11.3.      Severability. Every provision of this Agreement and each of
the other Loan Documents is intended to be severable, and if any term or
provision of this Agreement or any other Loan Document shall be invalid, illegal
or unenforceable for any reason, the validity, legality and enforceability of
the remaining provisions shall not be affected or impaired thereby, and any
invalidity, illegality or unenforceability in any jurisdiction shall not affect
the validity, legality or enforceability of any such term or provision in any
other jurisdiction. If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction. this Agreement shall, as
to such jurisdiction, be deemed amended to modify or delete, as necessary, the
offending provision or provisions and to alter the bounds thereof in order to
render it or them valid and enforceable to the maximum extent permitted by
applicable Law, without in any manner affecting the validity or enforceability
of such provision or provisions in any other jurisdiction or the remaining
provisions hereof in any jurisdiction.

          11.4.      Descriptive Headings; Governing Law. The descriptive
headings of the several sections of this Agreement are inserted for convenience
only and shall not affect the meaning or construction of any of the provisions
of this Agreement. This Agreement and the rights and obligations of the parties
under this Agreement and under any other Loan Document shall be construed in
accordance with and shall be governed by the laws of the Commonwealth of
Pennsylvania.

          11.5.      Publicity. Lender may, at its option and in such manner as
it may determine, announce and publicize the source of the financing for the
Improvements. In conjunction therewith, Lender may deliver to the Premises one
sign for display indicating that it is providing financing for the Improvements.
As to such sign, Borrower shall, at its expense, provide a prominent location
for its display, shall cause the sign to be displayed in such place by suitably
affixing the sign to a structure and shall maintain the display of such sign for
the duration of the construction of the Improvements. Borrower shall be
responsible for securing and paying for any and all permits required by the
local authorities for any such sign. The content of the sign and all other
publicity shall be subject to Borrower’s reasonable approval.

          11.6.      Non-Merger of Remedies. The covenants and obligations of
Borrower and the rights and remedies of Lender hereunder and under the other
Loan Documents shall not merge with or be extinguished by the entry of a
judgment hereunder or thereunder, and such covenants, obligations, rights and
remedies shall survive any entry of a judgment until payment in full of the
Obligations. All obligations under the Loan Documents shall continue to apply
with respect to and during the collection of amounts due under the Loan
Documents or the proof and allowability of any claim arising under this
Agreement or any other Loan Document, whether in bankruptcy or receivership
proceedings or otherwise, and in any workout, restructuring or in connection
with the protection, preservation, exercise or enforcement of any of the terms
of this Agreement or of any rights under this Agreement or under any other Loan
Document or in connection with any foreclosure, collection or bankruptcy
proceedings. Without limiting the generality of the foregoing, the post-judgment
interest rate shall be the applicable Default Rate.

40

--------------------------------------------------------------------------------



Back to Contents

 

          11.7.      No Implied Waiver; Cumulative Remedies. No course of
dealing and no delay or failure of Lender in exercising any right, power or
privilege under this Agreement or any other Loan Document shall affect any other
or future exercise thereof or exercise of any other right, power or privilege;
nor shall any single or partial exercise of any such right, power or privilege
or any abandonment or discontinuance of steps to enforce such a right, power or
privilege preclude any further exercise thereof or of any other right, power or
privilege. The rights and remedies of Lender under this Agreement and any other
Loan Document are cumulative and not exclusive of any rights or remedies which
Lender would otherwise have hereunder or thereunder, at law, in equity or
otherwise. Any waiver of a specific default shall be effective only as to such
specific default and shall not apply to any subsequent default.

          11.8.      Amendments. Any term, covenant, agreement or condition of
any Loan Document to which Lender is party may be amended, and any right under
the Loan Documents may be waived, if, but only if, such amendment or waiver is
in writing and is signed by Lender.

          11.9.      Successors and Assigns.

               (a)     Assignments by Borrower. Without the prior written
consent of Lender, Borrower may not assign any of its rights or delegate any of
its duties or obligations under this Agreement or any other Loan Document.

               (b)     Participations by Lender. Lender may, at no cost or
liability to Borrower or Guarantor, sell participations to one or more Eligible
Institutions of all or a portion of its rights and obligations under this
Agreement; provided, however, that (i) Lender’s obligations under this Agreement
shall remain unchanged, (ii) Lender shall remain solely responsible to Borrower
for the performance of its obligations under this Agreement, (iii) all amounts
payable by Borrower under this Agreement shall be determined as if Lender had
not sold such participation and no participant shall be entitled to receive any
greater amount pursuant to this Agreement than Lender would have been entitled
to receive in respect of the amount of the participation transferred by Lender
to such participant had no such transfer occurred, (iv) such participant shall
agree to be bound by the provisions of this Agreement and the other Loan
Documents, and (v) Borrower shall continue to deal solely and directly with
Lender in connection with Lender’s rights and obligations under this Agreement,
and Lender shall retain the sole rights and responsibility vis-à-vis Borrower to
enforce the obligations of Borrower relating to the Loan including the right to
approve any amendment, modification or waiver of any provision of this
Agreement.

               (c)     Assignments by Lender. Lender shall have the unrestricted
right at any time or from time to time, at no cost or liability to Borrower or
Guarantor, and without Borrower’s or Guarantors’ consent, to assign all or any
portion of its rights and obligations under the Loan to one or more assignees
(each, an “Assignee”), and Borrower and each Guarantor agree that it shall
execute, or cause to be executed, such documents, instruments and agreements
executed in connection herewith as Lender shall reasonably deem necessary to
effect the foregoing. In addition, at the request of Lender and any such
Assignee, Borrower shall issue one or more new promissory notes, as applicable,
to any such Assignee and, if Lender has retained any of its rights and
obligations hereunder following such assignment, to Lender which new promissory
notes shall be issued in replacement of, but not in discharge of, the liability
evidenced by the promissory note held by Lender prior to such assignment and
shall reflect the amount of the respective commitments and loans held by such
Assignee and Lender after giving effect to such assignment. Upon the execution
and delivery of appropriate assignment documentation, amendments and any other
documentation required by Lender in connection with such assignment, and the
payment by Assignee of the purchase price agreed to by Lender and such Assignee,
such Assignee shall be a party to this Agreement and shall have all of the
rights and obligations of Lender hereunder (and under any and all other
guaranties, documents, instruments and agreements executed in connection
herewith) to the extent that such rights and obligations have been assigned by
Lender pursuant to the assignment documentation between Lender and such
Assignee, and Lender shall be released from its obligation hereunder and
thereunder to a corresponding extent. Borrower shall respond to a reasonable
request to furnish information concerning Borrower in its possession from time
to time (but not more than three times during the term of the Loan) to
prospective Assignees, provided that Lender shall require any such prospective
Assignees to agree in writing to maintain the confidentiality of such
information. Prior to the occurrence of an Event of Default, the Assignee shall
be an Eligible Institution. After the occurrence of an Event of Default, the
assignee may be any person or entity without restriction.

41

--------------------------------------------------------------------------------



Back to Contents



               (d)     Confidential Information. Borrower acknowledges that
participations and assignments by Lender may require that certain confidential
information be released to third parties for the purpose of evaluation of the
Loan. Lender shall use reasonable efforts to limit the distribution of such
confidential information to such third parties and their respective employees
and agents. Borrower acknowledges that Lender will not responsible to Borrower
or either Guarantor for the actions of third parties because of their disclosure
or misuse of the information given to them.

          11.10.      Counterparts; Photocopied or Telecopied Signature Pages.
Any Loan Document (other than the Note) may be executed in one or more
counterparts, each of which shall constitute an original, but all of which
together shall constitute one and the same instrument. Delivery of a photocopy
or telecopy of an executed counterpart of a signature page to any Loan Document
shall be as effective as delivery of a manually executed counterpart of such
Loan Document.

          11.11.      Indemnification.

               (a)     Borrower shall, upon demand, pay or reimburse Lender for,
and indemnify and save Lender and its respective Affiliates, officers,
directors, employees, agents, attorneys, shareholders and consultants
(collectively, “Indemnitees”) harmless from and against, any and all losses,
liabilities, claims, damages (excluding consequential damages), expenses,
obligations, penalties, actions, judgments, suits, costs or disbursements of any
kind or nature whatsoever (including the reasonable fees and disbursements of
counsel for such Indemnitee in connection with any investigative, administrative
or judicial proceeding commenced or threatened, whether or not such Indemnitee
shall be designated a party thereto) that may at any time be imposed on,
asserted against or incurred by such Indemnitee as a result of, or arising out
of, or in any way related to or by any other Loan Document, or any transaction
actually or proposed to be financed in whole or in part or directly or
indirectly with the proceeds of the Loan, any transaction contemplated by the
Loan Documents but excluding any such losses, liabilities, claims, damages,
expenses, obligations, penalties, actions, judgments, suits, costs or
disbursements that arose solely as the result of the gross negligence or willful
misconduct of such Indemnitee(s) or arose solely out of disputes between or
among Indemnitee(s). If and to the extent that the foregoing obligations of
Borrower under this subsection (a), or any other indemnification obligation of
Borrower hereunder or under any other Loan Document are unenforceable for any
reason, Borrower hereby agrees to make the maximum contribution to the payment
and satisfaction of such obligations which is permissible and enforceable under
applicable Law.

 

42

--------------------------------------------------------------------------------



Back to Contents



               (b)     The indemnities contained herein shall survive repayment
of the Obligations and satisfaction, release, and discharge of the Loan
Documents, whether through full payment of the Loan, foreclosure, deed in lieu
of foreclosure or otherwise, to the extent the matters covered thereby may
thereafter be asserted against any of the Indemnitees.

               (c)     The foregoing amounts are in addition to any other
amounts which may be due and payable to Lender under this Agreement.

          11.12.      Expenses. Borrower agrees to pay promptly or cause to be
paid promptly and to hold harmless:

               (a)     Lender against liability for the payment of all
reasonable out-of-pocket costs and expenses (including but not limited to
reasonable fees and expenses of counsel, including local counsel, auditors,
consulting engineers, appraisers, and all other professional, accounting,
evaluation and consulting costs) incurred by it from time to time arising from
or relating to (i) the negotiation, preparation, execution and delivery of this
Agreement and the other Loan Documents, (ii) any amendments, modifications,
supplements, waivers or consents (whether or not ultimately entered into or
granted) requested by Borrower to this Agreement or any other Loan Document, and
(iii) the enforcement of rights under this Agreement or any other of the Loan
Documents (including but not limited to any such costs or expenses arising from
or relating to (A) collection or enforcement of the Loan or other Obligation,
and (B) any litigation, proceeding, dispute, work-out, restructuring or
rescheduling related in any way to this Agreement or the other Loan Documents);
and

               (b)     Lender against liability for all stamp, document,
transfer, recording, filing, registration, search, sales and excise fees and
taxes (other than Lender’s income taxes) and all similar impositions now or
hereafter determined by Lender to be payable in connection with this Agreement
or any other Loan Document.

          11.13.      Certain Waivers by Borrower. Borrower hereby waives
promptness, diligence, notice of acceptance and any other notice with respect to
any of the Obligations (other than notices required to be given by Lender
pursuant to the terms of this Agreement or any other Loan Document) and any
requirement that Lender exhaust any right or take any action against any other
Person or any collateral or other direct or indirect security for any of the
Obligations. Without limiting the generality of the foregoing, Borrower
acknowledges and agrees that Lender may commence an action against Borrower
whether or not any action is brought against any collateral and it shall be no
defense to any action brought against Borrower that Lender has failed to bring
an action against any collateral.

 

43

--------------------------------------------------------------------------------



Back to Contents

 

          11.14.      Set-Off. Borrower hereby grants to Lender a continuing
lien, security interest and right of setoff as security for all liabilities and
Obligations to Lender whether now existing or hereafter arising, upon and
against all deposits, credits, collateral and property, now or hereafter in the
possession, custody, safekeeping or control of Lender and its successors and
assigns or in transit to any of them. At any time after an Event of Default,
without demand or notice (any such notice being expressly waived by Borrower),
Lender may setoff the same or any part thereof and apply the same to any
liability or obligation of Borrower even though unmatured and regardless of the
adequacy of any other collateral securing the Loan. ANY AND ALL RIGHTS TO
REQUIRE LENDER TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER
COLLATERAL WHICH SECURES THE LOAN, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH
RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER, ARE HEREBY
KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

          11.15.      Certain Borrower Acknowledgments. Borrower hereby
acknowledges that Lender has no fiduciary relationship with, or any fiduciary
duty to Borrower arising out of or in connection with this Agreement or any
other Loan Document and the relationship between Lender, on the one hand, and
Borrower, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor.

          11.16.      Consent to Jurisdiction, Service and Venue; Waiver of Jury
Trial.

               (a)     Consent to Jurisdiction. For the purpose of enforcing
payment and performance of the Loan Documents, including, any payment under the
Note and performance of other Obligations, or in any other matter relating to,
or arising out of the Loan Documents, Borrower hereby consents to the
jurisdiction and venue of the courts of the Commonwealth of Pennsylvania or of
any federal court located in such state, waives personal service of any and all
process upon it and consents that all such service of process be made by
certified or registered mail directed to Borrower at the address provided for in
Section 11.1 and service so made shall be deemed to be completed upon actual
receipt or execution of a receipt by any Person at such address. Borrower hereby
waives the right to contest the jurisdiction and venue of the courts located in
the Commonwealth of Pennsylvania on the ground of inconvenience or otherwise
and, further, waives any right to bring any action or proceeding against Lender
in any court outside the Commonwealth of Pennsylvania. For the purpose of
enforcing the performance of obligations by Lender under the Loan Documents, or
in any other matter relating to, or arising out of the Loan Documents, Lender
hereby consents to the jurisdiction and venue of the courts of the Commonwealth
of Pennsylvania or of any federal court located in such state, waives personal
service of any and all process upon it and consents that all such service of
process may be made by certified or registered mail directed to Lender at the
address provided for in Section 11.1 and service so made shall be deemed to be
completed upon actual receipt or execution of a receipt by any Person at such
address. The provisions of this Section 11.16 shall not limit or otherwise
affect the right of Lender to institute and conduct an action in any other
appropriate manner, jurisdiction or court.

 

44

--------------------------------------------------------------------------------



Back to Contents



               (b)     WAIVER OF JURY TRIAL; DAMAGES. BORROWER AND LENDER (BY
ACCEPTANCE OF THIS AGREEMENT) MUTUALLY HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED
HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH OR ANY COURSE
OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR
ACTIONS OF ANY PARTY, INCLUDING, WITHOUT LIMITATION, ANY COURSE OF CONDUCT,
COURSE OF DEALINGS, STATEMENTS OR ACTIONS OF LENDER RELATING TO THE
ADMINISTRATION OF THE LOAN OR ENFORCEMENT OF THE LOAN DOCUMENTS, AND AGREE THAT
NEITHER PARTY WILL SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN
WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. EXCEPT AS PROHIBITED BY
LAW, BORROWER HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY
LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY
DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. BORROWER CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF LENDER HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT LENDER WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER. THIS WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR LENDER
TO ACCEPT THIS AGREEMENT AND MAKE THE LOAN. EACH PARTY TO THIS AGREEMENT (I)
CERTIFIES THAT NEITHER LENDER NOR ANY REPRESENTATIVE, OR ATTORNEY OF LENDER HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT LENDER WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (II) ACKNOWLEDGES THAT IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SUBSECTION OF
SECTION 11.16. THE PROVISIONS OF THIS SECTION 11.16 HAVE BEEN FULLY DISCLOSED TO
THE PARTIES AND THE PROVISIONS SHALL BE SUBJECT TO NO EXCEPTIONS. NO PARTY HAS
IN ANY WAY AGREED WITH OR REPRESENTED TO ANY OTHER PARTY THAT THE PROVISIONS OF
THIS SECTION 11.16 WILL NOT BE FULLY ENFORCED IN ALL INSTANCES.

          11.17.      No Third Party Beneficiaries. The parties hereto do not
intend the benefits of this Agreement to inure to any third party.
Notwithstanding anything contained herein or in the Note, Mortgage, or any other
document executed in connection with this transaction, or any conduct or course
of conduct by any of the parties hereto, or their respective affiliated
companies, agents or employees, before or after signing this Agreement or any of
the other aforesaid documents, this Agreement shall not be construed as creating
any rights, claims, or causes of action against Lender, or any of its officers,
agents or employees, in favor of any Person other than Borrower.

          11.18.      Replacement of Note. Upon receipt of an affidavit of an
officer of Lender as to the loss, theft, destruction or mutilation of the Note,
or any security document which is not of public record, and, in the case of any
such loss, theft, destruction or mutilation, upon cancellation of such Note or
security document, Borrower will issue, in lieu thereof, a replacement Note or
security document in the same principal amount thereof and otherwise of like
tenor.

 

45

--------------------------------------------------------------------------------



Back to Contents

          11.19.      Amendment and Restatement of Prior Loan Agreement. This
Loan Agreement amends and restates in its entirety the Prior Loan Agreement.



 

 

 

 

[Remainder of Page Intentionally Left Blank – Signature Page Follows]

 

 

 

 

46

--------------------------------------------------------------------------------



Back to Contents

          IN WITNESS WHEREOF. the parties hereto, by their officers thereunto
duly authorized, have executed and delivered this Agreement as of the date first
above written.

  CEDAR-CAMP HILL, LLC, a Delaware limited liability company,
by its sole member, as follows:       Cedar Shopping Centers Partnership, L.P.,
a Delaware limited partnership,
by its sole general partner, as follows:       By: Cedar Shopping Centers, Inc.
        By: /s/ BRENDA J. WALKER

--------------------------------------------------------------------------------

    Name: Brenda J. Walker     Title: Vice President         CITIZENS BANK OF
PENNSYLVANIA         By: /s/ ROBERT L. SCHOPF

--------------------------------------------------------------------------------

    Robert L. Schopf     Vice President

 

47

--------------------------------------------------------------------------------



Back to Contents

Exhibit A

Legal Description

 

 

 

 

48

--------------------------------------------------------------------------------



Back to Contents

Exhibit B

Existing Leases

 

 

 

 

 

49

--------------------------------------------------------------------------------



Back to Contents

Exhibit C

Debt Service Coverage Test

 

 

 

 

 

 

 

50

--------------------------------------------------------------------------------



Back to Contents

Exhibit D

Form of Subordination, Non-Disturbance and
Attornment Agreement and Estoppel Certificate

 

 

 

 

 

 

51

--------------------------------------------------------------------------------



Back to Contents

TABLE OF CONTENTS

ARTICLE 1 DEFINITIONS; CONSTRUCTION 1   1.1. Certain Definitions. 1   1.2.
Construction. 10   1.3. Accounting Principles. 11         ARTICLE 2 THE LOAN 12
  2.1. Commitment to Lend; Purpose; Amount. 12   2.2. Promissory Note. 12   2.3.
Loan Documents. 12   2.4. Additional Security. 13         ARTICLE 3 INTEREST
RATE PROVISIONS 13   3.1. Interest Rates. 14   3.2. Computation of Interest. 14
  3.3. Taxes. 14         ARTICLE 4 LOAN PAYMENT PROVISIONS; MATURITY DATE 15  
4.1. Interest and Principal Payments; Maturity Date. 15   4.2. Prepayments. 15  
4.3. Application of Payments. 16   4.4. Late Payment Charge. 16   4.5. Payments
by Borrower in General. 16         ARTICLE 5 REPRESENTATIONS AND WARRANTIES 17  
5.1. Relating to Borrower and its Affiliates. 17   5.2. Relating to the Project.
19   5.3. Material Facts. 21   5.4. Survival of Representations. 21        
ARTICLE 6 INTENTIONALLY OMITTED 21         ARTICLE 7 GENERAL COVENANTS 21   7.1.
Financial Statements; Tax Returns. 21   7.2. Financial Covenants. 22   7.3. Debt
Service Coverage Ratio. 23   7.4. Reports. 23   7.5. Maintenance of Existence;
Composition; Business. 23   7.6. Transfer of Project; Status of Title. 25   7.7.
Borrower Indebtedness. 26   7.8. Leases. 26   7.9. Development Agreements. 27  
7.10. Management Agreements. 28   7.11. Property, Liability and Other Insurance.
28   7.12. Appraisals. 30   7.13. Environmental Reports. 30   7.14. Principal
Office. 30   7.15. Books and Records. 30  

52

--------------------------------------------------------------------------------



Back to Contents



7.16. Audit. 30   7.17. Bank Accounts. 31   7.18. Regulation U. 31   7.19.
Lender’s Costs. 31   7.20. Loan Fee. 31   7.21. Brokers’ Fees. 31   7.22.
Impound Payments. 31         ARTICLE 8 CONDITIONS PRECEDENT TO LOAN 32   8.1.
Advance. 32         ARTICLE 9 INTENTIONALLY OMITTED 36         ARTICLE 10 EVENTS
OF DEFAULT 36   10.1. Events of Default. 36   10.2. Acceleration and Remedies.
37         ARTICLE 11 MISCELLANEOUS 39   11.1. Notices. 39   11.2. Prior
Understandings; Entire Agreement. 40   11.3. Severability. 41   11.4.
Descriptive Headings; Governing Law. 41   11.5. Publicity. 41   11.6. Non-Merger
of Remedies. 41   11.7. No Implied Waiver; Cumulative Remedies. 42   11.8.
Amendments. 42   11.9. Successors and Assigns. 42   11.10. Counterparts;
Photocopied or Telecopied Signature Pages. 43   11.11. Indemnification. 44  
11.12. Expenses. 44   11.13. Certain Waivers by Borrower. 45   11.14. Set-Off.
45   11.15. Certain Borrower Acknowledgments. 45   11.16. Consent to
Jurisdiction, Service and Venue; Waiver of Jury Trial. 46   11.17. No Third
Party Beneficiaries. 47   11.18. Replacement of Note. 47   11.19. Amendment and
Restatement of Prior Loan Agreement. . 47  

Exhibit A – Legal Description

Exhibit B – Existing Leases

Exhibit C – Debt Service Coverage Ratio Determination

Exhibit D – Subordination, Non-Disturbance and Attornement Agreement

53

--------------------------------------------------------------------------------



Back to Contents

__________________________________________________________
__________________________________________________________

 

Amended AND RESTATED LOAN AGREEMENT

Dated April 7, 2005, to be delivered April 12, 2005
by and between

CEDAR-CAMP HILL, LLC. as Borrower

and

CITIZENS BANK OF PENNSYLVANIA, as Lender

 

__________________________________________________________
__________________________________________________________

 

 

 

 

 

54

--------------------------------------------------------------------------------